Exhibit 10.2

 

OFFICE LEASE AGREEMENT

 

 

300 Nickerson Road, Marlborough, Massachusetts

 

BETWEEN

 

NORMANDY NICKERSON ROAD, LLC, a Delaware limited liability company

(“LANDLORD”)

 

and

 

BIO-KEY INTERNATIONAL, INC., a Delaware corporation

(“TENANT”)

 

--------------------------------------------------------------------------------


 

OFFICE LEASE AGREEMENT

 

THIS OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as of
June 30, 2008, by and between NORMANDY NICKERSON ROAD, LLC, a Delaware limited
liability company (“Landlord”) and BIO-KEY INTERNATIONAL, INC., a Delaware
corporation (“Tenant”).  The following exhibits and attachments are incorporated
into and made a part of the Lease: Exhibit A (Outline and Location of Premises),
Exhibit B (Expenses and Taxes), Exhibit C (Intentionally Omitted), Exhibit D
(Commencement Letter), Exhibit E (Building Rules and Regulations), Exhibit F
(Landlord’s Work) and Exhibit G (Form of Letter of Credit).

 


1.             BASIC LEASE INFORMATION.


 


1.1           “BUILDING” SHALL MEAN THE BUILDING LOCATED AT 300 NICKERSON ROAD,
MARLBOROUGH, MASSACHUSETTS 01752.  “RENTABLE SQUARE FOOTAGE OF THE BUILDING” IS
DEEMED TO BE 80,724 SQUARE FEET.


 


1.2           “PREMISES” SHALL MEAN THE AREA SHOWN ON EXHIBIT A TO THIS LEASE. 
THE PREMISES IS LOCATED ON THE FIRST FLOOR OF THE BUILDING AS SHOWN ON
EXHIBIT A.  THE “RENTABLE SQUARE FOOTAGE OF THE PREMISES” IS DEEMED TO BE 14,907
RENTABLE SQUARE FEET. LANDLORD AND TENANT STIPULATE AND AGREE THAT THE RENTABLE
SQUARE FOOTAGE OF THE BUILDING AND THE RENTABLE SQUARE FOOTAGE OF THE PREMISES
ARE CORRECT.


 


1.3           “BASE RENT”:

 

Period or Months of Term

 

Monthly
Base Rent

 

Lease Months 1 - 12

 

$

20,250.00

 

Lease Months 13 - 24

 

$

26,397.81

 

Lease Months 25 - 36

 

$

27,640.06

 


 


1.4           “TENANT’S PRO RATA SHARE”: 18.5% FOR THE BUILDING AND 2.3% FOR THE
COMPLEX.  TENANT’S PRO RATA SHARE SHALL BE ADJUSTED FOR CHANGES IN THE RENTABLE
SQUARE FOOTAGE OF THE PREMISES AND/OR THE RENTABLE SQUARE FOOTAGE OF THE
BUILDING AND/OR COMPLEX, INCLUDING, WITHOUT LIMITATION, CHANGES WHICH MAY RESULT
FROM ANY CONDEMNATION OR OTHER TAKING OF A PORTION OF THE BUILDING AND/OR
COMPLEX.


 


1.5           “BASE YEAR” FOR TAXES:  FISCAL YEAR (DEFINED BELOW) 2009 (I.E.,
JULY 1, 2008 TO JUNE 30, 2009); “BASE YEAR” FOR EXPENSES (DEFINED IN
EXHIBIT B):  CALENDAR YEAR 2009.


 

For purposes hereof, “Fiscal Year” shall mean the Base Year for Taxes and each
period of July 1 to June 30 thereafter.

 


1.6           “TERM”: A PERIOD OF THIRTY-SIX (36) LEASE MONTHS.  THE TERM SHALL
COMMENCE ON SEPTEMBER 1, 2008 (THE “COMMENCEMENT DATE”) AND, UNLESS TERMINATED
EARLY IN ACCORDANCE WITH THIS LEASE, END ON THE LAST DAY OF THE THIRTY-SIXTH
(36TH) LEASE MONTH FOLLOWING THE COMMENCEMENT DATE (THE “TERMINATION DATE”).  AS
USED HEREIN, THE TERM

 

1

--------------------------------------------------------------------------------



 


“LEASE MONTH” SHALL MEAN A CALENDAR MONTH (OR, IF THE COMMENCEMENT DATE IS NOT
THE FIRST DAY OF A CALENDAR MONTH, THE FIRST LEASE MONTH SHALL BE SUCH PARTIAL
CALENDAR MONTH IN WHICH THE COMMENCEMENT DATE OCCURS PLUS THE FIRST FULL
CALENDAR MONTH THEREAFTER).


 


1.7           “COMPLEX”: THOSE CERTAIN PARCELS OF LAND (APPROXIMATELY 85 ACRES)
AND THE BUILDINGS, THE PARKING AREAS AND OTHER IMPROVEMENTS THEREON, INCLUDING
THE BUILDING, COLLECTIVELY KNOWN AS 100-700 NICKERSON ROAD, MARLBOROUGH,
MIDDLESEX COUNTY, MASSACHUSETTS, ALSO COMMONLY KNOWN AS MARLBOROUGH TECHNOLOGY
COMPLEX, AS WELL AS ANY ADDITIONAL BUILDINGS OR AMENITIES THAT MAY BE
CONSTRUCTED ON THE COMPLEX PROPERTY.


 


1.8           “SECURITY DEPOSIT”:  $40,500.00, AS MORE FULLY DESCRIBED IN
SECTION 6.


 


1.9           INTENTIONALLY OMITTED.


 


1.10         “BROKER”: RICHARDS BARRY JOYCE & PARTNERS.


 


1.11         “PERMITTED USE”:  GENERAL OFFICE USE WITH ANCILLARY COMPUTER SERVER
ROOMS.


 


1.12         “NOTICE ADDRESS(ES)”:


 

Landlord:

 

Steve Smith

Normandy Real Estate Management

1776 On the Green

67 Park Place East

Morristown, New Jersey 07960

 

With a copy to:

 

Raymond P. Trevisan

Principal, General Counsel

Normandy Real Estate Partners

67 Park Place East

Morristown, New Jersey 07960

 

Tenant:

 

BIO-key International, Inc.

300 Nickerson Road

Marlborough, Massachusetts 01752

 


1.13         “BUSINESS DAY(S)” ARE MONDAY THROUGH FRIDAY OF EACH WEEK, EXCLUSIVE
OF NEW YEAR’S DAY, PRESIDENTS DAY, MEMORIAL DAY, INDEPENDENCE DAY, LABOR DAY,
THANKSGIVING DAY

 

2

--------------------------------------------------------------------------------


 


AND CHRISTMAS DAY (“HOLIDAYS”).  LANDLORD MAY DESIGNATE ADDITIONAL HOLIDAYS THAT
ARE COMMONLY RECOGNIZED BY OTHER OFFICE BUILDINGS IN THE AREA WHERE THE BUILDING
IS LOCATED.  “BUILDING SERVICE HOURS” ARE 8:00 A.M. TO 6:00 P.M. ON BUSINESS
DAYS AND 9:00 A.M. TO 1:00 P.M. ON SATURDAYS (EXCLUDING HOLIDAYS).


 


2.             LEASE GRANT.


 

The Premises are hereby leased to Tenant from Landlord, together with the right
to use any portions of the Complex that are from time to time designated by
Landlord for the common use of tenants and others, such as sidewalks, driveways,
parking areas, common corridors, elevator foyers, common restrooms and lobby
areas (the “Common Areas”).  Nothing contained herein shall affect Landlord’s
right to add to, subtract from, or alter the Common Areas, including but not
limited to making such changes in or to the Building and/or Complex and the
fixtures and equipment thereof, as well as in or to the street entrances, halls,
passages, elevators, stairways and other improvements thereof, as Landlord may
deem necessary or desirable, so long as the same does not materially adversely
affect Tenant’s access to or use of the Premises.

 

Landlord may adopt any name for the Building and/or Complex and Landlord
reserves the right to change the name or address of the Building at any time.

 

Tenant shall have access to the Premises twenty-four (24) hours per day, seven
(7) days per week.

 


3.             POSSESSION; LANDLORD’S WORK.


 


3.1           TENANT ACKNOWLEDGES THAT AS OF THE DATE HEREOF, TENANT IS
CURRENTLY IN POSSESSION OF THE PREMISES PURSUANT TO A SUBLEASE BETWEEN AETHER
SYSTEMS, INC., AS SUBLESSOR, AND TENANT, AS SUBLESSEE.


 


3.2           SUBJECT TO SUBSTANTIAL COMPLETION OF LANDLORD’S WORK (AS DEFINED
IN EXHIBIT F), THE PREMISES ARE ACCEPTED BY TENANT IN “AS IS” CONDITION AND
CONFIGURATION WITHOUT ANY REPRESENTATIONS OR WARRANTIES BY LANDLORD EXCEPT AS
EXPRESSLY PROVIDED HEREIN. BY HAVING ALREADY TAKEN POSSESSION OF THE PREMISES AS
OF THE DATE HEREOF,  TENANT AGREES THAT THE PREMISES ARE IN GOOD ORDER AND
SATISFACTORY CONDITION.  TENANT ACKNOWLEDGES THAT LANDLORD’S WORK SHALL COMMENCE
UPON THE COMMENCEMENT DATE AND, SUBJECT TO THE PROVISIONS OF EXHIBIT F, LANDLORD
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO COMPLETE THE LANDLORD’S WORK AS
SOON AS REASONABLY POSSIBLE.  TENANT SHALL REASONABLY COOPERATE WITH LANDLORD IN
LANDLORD’S PERFORMANCE OF THE LANDLORD’S WORK (INCLUDING WITHOUT LIMITATION
INTERNALLY RELOCATING WITHIN THE PREMISES, AT TENANT’S SOLE COST, TENANT’S
PERSONNEL AND/OR FURNITURE, FIXTURES AND EQUIPMENT SO AS NOT TO INTERFERE WITH
LANDLORD’S WORK), TENANT HEREBY ACKNOWLEDGING THAT SUCH WORK SHALL BE PERFORMED
ON BUSINESS DAYS DURING BUILDING SERVICE HOURS.

 

3

--------------------------------------------------------------------------------



 


4.             RENT.


 


4.1           TENANT SHALL PAY LANDLORD, WITHOUT ANY SETOFF OR DEDUCTION, UNLESS
EXPRESSLY SET FORTH IN THIS LEASE, ALL BASE RENT AND ADDITIONAL RENT DUE FOR THE
TERM (COLLECTIVELY REFERRED TO AS “RENT”). “ADDITIONAL RENT” MEANS ALL SUMS
(EXCLUSIVE OF BASE RENT) THAT TENANT IS REQUIRED TO PAY LANDLORD UNDER THIS
LEASE. TENANT SHALL PAY AND BE LIABLE FOR ALL RENTAL, SALES AND USE TAXES (BUT
EXCLUDING INCOME TAXES), IF ANY, IMPOSED UPON OR MEASURED BY RENT.  BASE RENT
AND RECURRING MONTHLY CHARGES OF ADDITIONAL RENT SHALL BE DUE AND PAYABLE IN
ADVANCE ON THE FIRST DAY OF EACH CALENDAR MONTH WITHOUT NOTICE OR DEMAND,
PROVIDED THAT THE INSTALLMENT OF BASE RENT FOR THE FIRST FULL CALENDAR MONTH OF
THE TERM, AND THE FIRST MONTHLY INSTALLMENT OF ADDITIONAL RENT FOR EXPENSES AND
TAXES, SHALL BE PAYABLE UPON THE EXECUTION OF THIS LEASE BY TENANT.  UNLESS
OTHERWISE SPECIFICALLY SET FORTH HEREIN, ALL OTHER ITEMS OF RENT SHALL BE DUE
AND PAYABLE BY TENANT ON OR BEFORE THIRTY (30) DAYS AFTER BILLING BY LANDLORD. 
RENT SHALL BE MADE PAYABLE TO THE ENTITY, AND SENT TO THE ADDRESS, LANDLORD
DESIGNATES AND SHALL BE MADE BY GOOD AND SUFFICIENT CHECK OR BY OTHER MEANS
ACCEPTABLE TO LANDLORD AND INITIALLY SHALL BE MADE AS FOLLOWS:


 


IF BY REGULAR MAIL:


NORMANDY NICKERSON ROAD, LLC


 


P.O. BOX 30930


 


NEW YORK, NEW YORK 10087-0930


 


 


IF BY OVERNIGHT MAIL/COURIER:


JP MORGAN CHASE - LOCKBOX PROCESSING


 


NORMANDY NICKERSON ROAD, LLC


 


LOCKBOX 30930


 


4 CHASE METROTECH CENTER


 


GROUND LEVEL COURIER ON WILLOUGHBY STREET


 


BROOKLYN, NY 11245


 


 


IF BY WIRE TRANSFER:


NORMANDY NICKERSON ROAD, LLC


 


ACCOUNT NO. 230460283


 


ABA : 021000021


 


BANK: JPMORGAN CHASE BANK


 


401 MADISON AVENUE


 


NEW YORK, NY 10017


 


TENANT SHALL PAY LANDLORD AN ADMINISTRATION FEE EQUAL TO 5% OF ALL PAST DUE RENT
THAT IS NOT PAID WITHIN FIVE (5) DAYS OF THE DATE WHEN DUE.  IN ADDITION, PAST
DUE RENT SHALL ACCRUE INTEREST AT THE LESSER OF 12% PER ANNUM OR THE MAXIMUM
RATE ALLOWED BY LAW FROM THE DUE DATE UNTIL ACTUALLY PAID.  LANDLORD’S
ACCEPTANCE OF LESS THAN THE CORRECT AMOUNT OF RENT SHALL BE CONSIDERED A PAYMENT
ON ACCOUNT OF THE EARLIEST RENT DUE. RENT FOR ANY PARTIAL MONTH DURING THE TERM
SHALL BE PRORATED. NO ENDORSEMENT OR STATEMENT ON A CHECK OR LETTER ACCOMPANYING
PAYMENT SHALL BE CONSIDERED AN ACCORD AND SATISFACTION.  TENANT’S COVENANT TO
PAY RENT IS INDEPENDENT OF EVERY OTHER COVENANT IN THIS LEASE.


 


4.2           TENANT SHALL PAY TENANT’S PRO RATA SHARE OF TAXES AND EXPENSES IN
ACCORDANCE WITH EXHIBIT B OF THIS LEASE.

 

4

--------------------------------------------------------------------------------



 


4.3           TENANT WAIVES ALL RIGHTS (I) TO ANY ABATEMENT, SUSPENSION,
DEFERMENT OR REDUCTION OF OR FROM RENT, AND (II) TO QUIT, TERMINATE OR SURRENDER
THIS LEASE OR THE PREMISES OR ANY PART THEREOF, EXCEPT, IN EITHER CASE, AS
EXPRESSLY PROVIDED HEREIN.  TENANT HEREBY ACKNOWLEDGES AND AGREES THAT THE
OBLIGATIONS OF TENANT HEREUNDER SHALL BE SEPARATE AND INDEPENDENT COVENANTS AND
AGREEMENTS, THAT RENT SHALL CONTINUE TO BE PAYABLE IN ALL EVENTS AND THAT THE
OBLIGATIONS OF TENANT HEREUNDER SHALL CONTINUE UNAFFECTED, UNLESS THE
REQUIREMENT TO PAY OR PERFORM THE SAME SHALL HAVE BEEN TERMINATED PURSUANT TO AN
EXPRESS PROVISION OF THIS LEASE.  LANDLORD AND TENANT EACH ACKNOWLEDGES AND
AGREES THAT THE INDEPENDENT NATURE OF THE OBLIGATIONS OF TENANT HEREUNDER
REPRESENTS FAIR, REASONABLE AND ACCEPTED COMMERCIAL PRACTICE WITH RESPECT TO THE
TYPE OF PROPERTY SUBJECT TO THIS LEASE, AND THAT THIS AGREEMENT IS THE PRODUCT
OF FREE AND INFORMED NEGOTIATION DURING WHICH BOTH LANDLORD AND TENANT WERE
REPRESENTED BY COUNSEL SKILLED IN NEGOTIATING AND DRAFTING COMMERCIAL LEASES IN
MASSACHUSETTS, AND THAT THE ACKNOWLEDGEMENTS AND AGREEMENTS CONTAINED HEREIN ARE
MADE WITH FULL KNOWLEDGE OF THE HOLDING IN WESSON V. LEONE ENTERPRISES, INC.,
437 MASS. 708 (2002).  SUCH ACKNOWLEDGEMENTS, AGREEMENTS AND WAIVERS BY TENANT
ARE A MATERIAL INDUCEMENT TO LANDLORD ENTERING INTO THIS LEASE.


 


5.             COMPLIANCE WITH LAWS; USE.


 

The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all statutes, codes, ordinances, orders,
rules and regulations of any municipal or governmental entity whether in effect
now or later, including the Americans with Disabilities Act (“Law(s)”),
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises. In addition, Tenant shall, at its
sole cost and expense, promptly comply with any Laws that relate to the base
building to the extent such obligations are triggered by Tenant’s use of the
Premises, other than for the Permitted Use, or Alterations or improvements in
the Premises performed or requested by Tenant. Tenant shall promptly provide
Landlord with copies of any notices it receives regarding an alleged violation
of Law involving the Premises.  Tenant shall comply with the rules and
regulations of the Building attached as Exhibit E and such other reasonable
rules and regulations adopted by Landlord from time to time, including rules and
regulations for the performance of Alterations (defined below).  Landlord agrees
that such rules and regulations shall be established and applied by Landlord in
a non-discriminatory fashion, such that all rules and regulations shall be
generally applicable to all other tenants of the Building of a similar nature of
Tenant.  Landlord makes no warranty or representation that the Building and/or
Premises are suitable for Tenant’s use, including without limitation the
Permitted Use.

 


6.             SECURITY DEPOSIT.


 

The Security Deposit shall be delivered to Landlord upon the execution of this
Lease by Tenant and held by Landlord without liability for interest (unless
required by Law) as security for the performance of Tenant’s obligations. 
Unless otherwise required by Law, the Security Deposit may be commingled with
Landlord’s general accounts.  The Security Deposit is not an advance payment of
Rent or a measure of damages.  Landlord may use all or a portion of the Security
Deposit to satisfy past-due Rent or to cure any Default (defined below) by
Tenant.  If Landlord uses any portion of the Security Deposit,

 

5

--------------------------------------------------------------------------------


 

Tenant shall, within ten (10) days after demand, restore the Security Deposit to
its original amount. Landlord shall return any unapplied portion of the Security
Deposit to Tenant within 45 days after the later to occur of: (a) determination
of the final Rent due from Tenant; or (b) the later to occur of the Termination
Date or the date Tenant surrenders the Premises to Landlord in compliance with
Section 25.  Landlord may assign the Security Deposit to a successor or
transferee and, following the assignment, Landlord shall have no further
liability for the return of the Security Deposit. Landlord shall not be required
to keep the Security Deposit separate from its other accounts.

 

The Security Deposit shall be in the form of an irrevocable letter of credit
(the “Letter of Credit”), which Letter of Credit shall:  (a) be in the amount of
$40,500.00; (b) be issued on the form attached hereto as Exhibit G; (c) name
Landlord as its beneficiary; and (d) be drawn on an FDIC insured financial
institution satisfactory to the Landlord.  The Letter of Credit (and any
renewals or replacements thereof) shall be for a term of not less than one
(1) year.  Tenant agrees that it shall from time to time, as necessary, whether
as a result of a draw on the Letter of Credit by Landlord pursuant to the terms
hereof or as a result of the expiration of the Letter of Credit then in effect,
renew or replace the original and any subsequent Letter of Credit so that a
Letter of Credit, in the amount required hereunder, is in effect until a date
which is at least sixty (60) days after the Termination Date of the Lease.  If
Tenant fails to furnish such renewal or replacement at least sixty (60) days
prior to the stated expiration date of the Letter of Credit then held by
Landlord, Landlord may draw upon such Letter of Credit and hold the proceeds
thereof (and such proceeds need not be segregated) as a Security Deposit
pursuant to the terms of this Section 6.  Any renewal or replacement of the
original or any subsequent Letter of Credit shall meet the requirements for the
original Letter of Credit as set forth above, except that such replacement or
renewal shall be issued by a national bank satisfactory to Landlord at the time
of the issuance thereof.

 

If Landlord draws on the Letter of Credit as permitted in this Lease or the
Letter of Credit, then, promptly upon demand of Landlord, Tenant shall restore
the amount available under the Letter of Credit to its original amount by
providing Landlord with an amendment to the Letter of Credit evidencing that the
amount available under the Letter of Credit has been restored to its original
amount.

 


7.             BUILDING SERVICES.


 


7.1           LANDLORD SHALL FURNISH TENANT WITH THE FOLLOWING SERVICES:
(A) WATER FOR USE IN THE BASE BUILDING LAVATORIES; (B) CUSTOMARY HEAT AND AIR
CONDITIONING IN SEASON DURING THE BUILDING SERVICE HOURS; PROVIDED THAT TENANT
MAY RECEIVE HVAC SERVICE DURING HOURS OTHER THAN THE BUILDING SERVICE HOURS BY
PAYING LANDLORD’S THEN STANDARD CHARGE FOR ADDITIONAL HVAC SERVICE SO LONG AS
TENANT REQUESTS SAME BY WRITTEN NOTICE TO LANDLORD NOT LATER THAN 12:00 NOON ON
THE BUSINESS DAY PRECEDING THE DAY OF SUCH OVERTIME USAGE; (C) STANDARD
JANITORIAL SERVICE ON BUSINESS DAYS; (D) ELECTRICITY IN ACCORDANCE WITH THE
TERMS AND CONDITIONS IN SECTION 7.2; (D) MAINTENANCE SERVICES AS DESCRIBED IN
SECTION 9.2 BELOW; AND (F) SUCH OTHER SERVICES AS LANDLORD REASONABLY DETERMINES
ARE NECESSARY OR APPROPRIATE FOR THE BUILDING OR COMPLEX.

 

6

--------------------------------------------------------------------------------


 


7.2                                 ELECTRICITY SHALL BE DISTRIBUTED TO THE
PREMISES EITHER BY THE ELECTRIC UTILITY COMPANY SELECTED BY LANDLORD TO PROVIDE
ELECTRICITY SERVICE FOR THE BUILDING AND/OR THE COMPLEX, OR, AT LANDLORD’S
OPTION, BY LANDLORD; AND LANDLORD SHALL PERMIT LANDLORD’S WIRES AND CONDUITS, TO
THE EXTENT AVAILABLE, SUITABLE AND SAFELY CAPABLE, TO BE USED FOR SUCH
DISTRIBUTION. IF AND SO LONG AS LANDLORD IS DISTRIBUTING ELECTRICITY TO THE
PREMISES, TENANT SHALL OBTAIN ALL OF ITS ELECTRICITY FROM LANDLORD AND SHALL PAY
ALL OF LANDLORD’S CHARGES, WHICH CHARGES SHALL BE BASED, AT LANDLORD’S OPTION,
EITHER ON METER READINGS OR ON LANDLORD’S REASONABLE ESTIMATE OF TENANT’S
ELECTRICAL USAGE OR ON TENANT’S PRO RATA SHARE OF ALL SPACE, INCLUDING THE
PREMISES, WHICH IS COMMONLY METERED WITH THE PREMISES.  IN CALCULATING SUCH
CHARGES, THERE SHALL BE INCLUDED ALL COSTS TO LANDLORD TO OBTAIN ELECTRIC
SERVICE TO THE BUILDING AND/OR THE COMPLEX, INCLUDING ALL COSTS OF WHATEVER
NATURE INCURRED IN CONNECTION WITH ENTERING AGREEMENTS FOR OBTAINING SUCH
SERVICE FROM UTILITY SUPPLIERS.  INITIALLY, SUCH CHARGES WILL BE BASED ON
LANDLORD’S ESTIMATED COST OF $1.75 PER ANNUM PER RENTABLE SQUARE FOOT OF FLOOR
AREA IN THE PREMISES ($2,173.94 PER MONTH).  IF THE ELECTRIC UTILITY COMPANY
SELECTED BY LANDLORD TO PROVIDE ELECTRICITY SERVICE FOR THE BUILDING AND/OR THE
COMPLEX IS DISTRIBUTING ELECTRICITY TO THE PREMISES, LANDLORD MAY ELECT TO
REQUIRE TENANT, AT ITS COST, TO MAKE ALL NECESSARY ARRANGEMENTS WITH SUCH
ELECTRIC UTILITY COMPANY FOR METERING AND PAYING FOR ELECTRIC CURRENT FURNISHED
TO THE PREMISES. ALL ELECTRICITY USED DURING THE PERFORMANCE OF JANITORIAL
SERVICE, OR THE MAKING OF ANY ALTERATIONS OR REPAIRS IN OR TO THE PREMISES, OR
THE OPERATION OF ANY SPECIAL AIR CONDITIONING SYSTEM SERVING THE PREMISES, SHALL
BE PAID BY TENANT.


 

Landlord reserves the right at any time and from time to time before or during
the Term to with an electric service provider (“Electric Service Provider”) of
its choice to provide electricity service for the Building.  Tenant shall
cooperate with Landlord and the Electric Service Provider at all times and, as
reasonably necessary, shall allow Landlord and the Electric Service Provider
reasonable access to the Building’s and Complex’s electric lines, feeders,
risers, wiring and other machinery within the Premises.

 


WITHOUT THE CONSENT OF LANDLORD, TENANT’S USE OF ELECTRICAL SERVICE SHALL NOT
EXCEED, EITHER IN VOLTAGE, RATED CAPACITY, USE BEYOND THE BUILDING SERVICE HOURS
OR OVERALL LOAD, THAT WHICH LANDLORD REASONABLY DEEMS TO BE STANDARD FOR THE
BUILDING. LANDLORD SHALL HAVE THE RIGHT TO MEASURE ELECTRICAL USAGE BY COMMONLY
ACCEPTED METHODS. IF IT IS DETERMINED THAT TENANT IS USING EXCESS ELECTRICITY,
TENANT SHALL PAY LANDLORD FOR THE COST OF SUCH EXCESS ELECTRICAL USAGE AS
ADDITIONAL RENT. ALL ELECTRICITY USED DURING THE PERFORMANCE OF JANITORIAL
SERVICE, OR THE MAKING OF ANY ALTERATIONS OR REPAIRS IN OR TO THE PREMISES, OR
THE OPERATION OF ANY SPECIAL AIR CONDITIONING SYSTEM SERVING THE PREMISES, SHALL
BE PAID BY TENANT.


 


7.3                                 LANDLORD’S FAILURE TO FURNISH, OR ANY
INTERRUPTION, DIMINISHMENT OR TERMINATION OF SERVICES DUE TO THE APPLICATION OF
LAWS, THE FAILURE OF ANY EQUIPMENT, THE PERFORMANCE OF REPAIRS, IMPROVEMENTS OR
ALTERATIONS, UTILITY INTERRUPTIONS OR THE OCCURRENCE OF AN EVENT OF FORCE
MAJEURE (DEFINED BELOW) (COLLECTIVELY A “SERVICE FAILURE”) SHALL NOT RENDER
LANDLORD LIABLE TO TENANT, CONSTITUTE A CONSTRUCTIVE EVICTION OF TENANT, GIVE
RISE TO AN ABATEMENT OF RENT, NOR RELIEVE TENANT FROM THE OBLIGATION TO FULFILL
ANY COVENANT OR AGREEMENT.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT A
SERVICE FAILURE THAT IS WITHIN THE REASONABLE

 

7

--------------------------------------------------------------------------------



 


CONTROL OF LANDLORD CONTINUES FOR A PERIOD IN EXCESS OF FIVE (5) CONSECUTIVE
BUSINESS DAYS, TENANT’S BASE RENT SHALL ABATE ON A DAY-BY-DAY BASIS IN
PROPORTION TO THE PORTION OF THE PREMISES THAT TENANT IS UNABLE TO USE FOR THE
PERMITTED USE.  THE FOREGOING RENT ABATEMENT SHALL BE THE TENANT’S SOLE REMEDY
FOR ANY INTERRUPTION OF TENANT’S BUSINESS OPERATIONS DUE TO SUCH SERVICE
FAILURE.


 


8.                                     LEASEHOLD IMPROVEMENTS.


 

All improvements in and to the Premises, including any Alterations
(collectively, “Leasehold Improvements”) shall remain upon the Premises at the
end of the Term without compensation to Tenant.  Landlord, however, by written
notice to Tenant at least forty-five (45) days prior to the Termination Date,
may require Tenant, at its expense, to remove (a) any Cable (defined below)
installed by or for the benefit of Tenant, and (b) any Alterations (defined
below) that, in Landlord’s reasonable judgment, are of a nature that would
require removal and repair costs that are materially in excess of the removal
and repair costs associated with standard office improvements (collectively
referred to as “Required Removables”).  Required Removables shall include,
without limitation, internal stairways, raised floors, personal restrooms and
showers, vaults, rolling file systems and structural alterations and
modifications. The designated Required Removables shall be removed by Tenant
before the Termination Date. Tenant shall repair damage caused by the
installation or removal of Required Removables.  If Tenant fails to perform its
obligations in a timely manner, Landlord may perform such work at Tenant’s
expense. Tenant, at the time it requests approval for a proposed Alteration, may
request in writing that Landlord advise Tenant whether the Alteration or any
portion of the Alteration is a Required Removable.  In addition, Tenant shall be
entitled to remove all articles of personal property and all machinery,
equipment and furniture owned and installed by Tenant; provided that Tenant
shall repair damage caused by the removal of such items.

 


9.                                     REPAIRS AND ALTERATIONS.


 


9.1                                 TENANT SHALL PERIODICALLY INSPECT THE
PREMISES TO IDENTIFY ANY CONDITIONS THAT ARE DANGEROUS OR IN NEED OF MAINTENANCE
OR REPAIR.  TENANT SHALL PROMPTLY PROVIDE LANDLORD WITH NOTICE OF ANY SUCH
CONDITIONS. TENANT SHALL, AT ITS SOLE COST AND EXPENSE, PERFORM ALL MAINTENANCE
AND REPAIRS TO THE PREMISES THAT ARE NOT LANDLORD’S EXPRESS RESPONSIBILITY UNDER
THIS LEASE, AND KEEP THE PREMISES IN GOOD CONDITION AND REPAIR, REASONABLE WEAR
AND TEAR AND DAMAGE BY FIRE OR OTHER CASUALTY AND AS A CONSEQUENCE OF THE
EXERCISE OF THE POWER OF EMINENT DOMAIN EXCEPTED. TENANT’S REPAIR AND
MAINTENANCE OBLIGATIONS INCLUDE, WITHOUT LIMITATION, REPAIRS TO: (A) FLOOR
COVERING; (B) INTERIOR PARTITIONS; (C) DOORS; (D) THE INTERIOR SIDE OF DEMISING
WALLS; (E) ELECTRONIC, PHONE AND DATA CABLING AND RELATED EQUIPMENT THAT IS
INSTALLED BY OR FOR THE EXCLUSIVE BENEFIT OF TENANT (COLLECTIVELY, “CABLE”);
(F) SUPPLEMENTAL AIR CONDITIONING UNITS, KITCHENS, HOT WATER HEATERS, PLUMBING,
AND SIMILAR FACILITIES EXCLUSIVELY SERVING TENANT; AND (G) ALTERATIONS. TO THE
EXTENT LANDLORD IS NOT REIMBURSED BY INSURANCE PROCEEDS, TENANT SHALL REIMBURSE
LANDLORD FOR THE COST OF REPAIRING DAMAGE TO THE BUILDING CAUSED BY THE ACTS OF
TENANT, TENANT RELATED PARTIES AND THEIR RESPECTIVE CONTRACTORS AND VENDORS. IF
TENANT FAILS TO MAKE ANY REPAIRS TO THE PREMISES FOR MORE THAN FIFTEEN (15) DAYS
AFTER NOTICE FROM LANDLORD (ALTHOUGH NOTICE

 

8

--------------------------------------------------------------------------------



 


SHALL NOT BE REQUIRED IN AN EMERGENCY), LANDLORD MAY MAKE THE REPAIRS, AND
TENANT SHALL PAY THE REASONABLE COST OF THE REPAIRS, TOGETHER WITH AN
ADMINISTRATIVE CHARGE IN AN AMOUNT EQUAL TO 5% OF THE COST OF SUCH REPAIRS. 
“TENANT RELATED PARTIES” SHALL MEAN TENANT’S OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES AND AGENTS.


 


9.2                                 LANDLORD SHALL KEEP AND MAINTAIN IN GOOD
REPAIR AND WORKING ORDER, IN A MANNER GENERALLY COMMENSURATE WITH FIRST CLASS
OFFICE BUILDINGS LOCATED IN THE SUBURBAN METROPOLITAN BOSTON AREA AND PERFORM
MAINTENANCE UPON (A) STRUCTURAL ELEMENTS OF THE BUILDING; (B) MECHANICAL
(INCLUDING HVAC), ELECTRICAL, PLUMBING AND FIRE/LIFE SAFETY SYSTEMS SERVING THE
BUILDING IN GENERAL; (C) COMMON AREAS; (D) ROOF OF THE BUILDING; (E) EXTERIOR
WINDOWS OF THE BUILDING; AND (F) ELEVATORS SERVING THE BUILDING. LANDLORD SHALL
PROMPTLY MAKE REPAIRS FOR WHICH LANDLORD IS RESPONSIBLE.


 


9.3                                 TENANT SHALL NOT MAKE ALTERATIONS, REPAIRS,
ADDITIONS OR IMPROVEMENTS OR INSTALL ANY CABLE (COLLECTIVELY REFERRED TO AS
“ALTERATIONS”) WITHOUT FIRST OBTAINING THE WRITTEN CONSENT OF LANDLORD IN EACH
INSTANCE. HOWEVER, LANDLORD’S CONSENT SHALL NOT BE REQUIRED FOR ANY ALTERATION
THAT SATISFIES ALL OF THE FOLLOWING CRITERIA (A “COSMETIC ALTERATION”):  (A) IS
OF A COSMETIC NATURE SUCH AS PAINTING, WALLPAPERING, HANGING PICTURES AND
INSTALLING CARPETING; (B) IS NOT VISIBLE FROM THE EXTERIOR OF THE PREMISES OR
BUILDING; (C) WILL NOT AFFECT THE BASE BUILDING; AND (D) DOES NOT REQUIRE WORK
TO BE PERFORMED INSIDE THE WALLS, BELOW THE FLOOR, OR ABOVE THE CEILING OF THE
PREMISES AND (E) THE COST OF SUCH WORK DOES NOT EXCEED $25,000.  COSMETIC
ALTERATIONS SHALL BE SUBJECT TO ALL THE OTHER PROVISIONS OF THIS SECTION 9.3. 
PRIOR TO STARTING ANY ALTERATION WORK, TENANT SHALL FURNISH LANDLORD WITH PLANS
AND SPECIFICATIONS; NAMES OF CONTRACTORS REASONABLY ACCEPTABLE TO LANDLORD
(PROVIDED THAT LANDLORD MAY DESIGNATE SPECIFIC CONTRACTORS WITH RESPECT TO BASE
BUILDING WORK); REQUIRED PERMITS AND APPROVALS; EVIDENCE OF CONTRACTOR’S AND
SUBCONTRACTOR’S INSURANCE IN AMOUNTS REASONABLY REQUIRED BY LANDLORD AND NAMING
LANDLORD AS AN ADDITIONAL INSURED; AND ANY SECURITY FOR PERFORMANCE IN AMOUNTS
REASONABLY REQUIRED BY LANDLORD.  CHANGES TO THE PLANS AND SPECIFICATIONS MUST
ALSO BE SUBMITTED TO LANDLORD FOR ITS APPROVAL. ALTERATIONS SHALL BE CONSTRUCTED
IN A GOOD AND WORKMANLIKE MANNER USING NEW MATERIALS OF A QUALITY REASONABLY
APPROVED BY LANDLORD BUT IN ALL INSTANCES AT LEAST EQUAL TO THE THEN CURRENT
QUALITY OF MATERIALS IN THE PREMISES. TENANT SHALL REIMBURSE LANDLORD FOR ANY
SUMS PAID BY LANDLORD FOR THIRD PARTY EXAMINATION OF TENANT’S PLANS FOR
NON-COSMETIC ALTERATIONS.  IN ADDITION, TENANT SHALL PAY LANDLORD, AS ADDITIONAL
RENT, A FEE FOR LANDLORD’S OVERSIGHT AND COORDINATION OF ANY ALTERATIONS OTHER
THAN COSMETIC ALTERATIONS EQUAL TO 5% OF THE COST OF THE ALTERATIONS (EXCLUDING
THE LANDLORD WORK SET FORTH IN EXHIBIT F EXCEPT FOR ANY ADDITIONAL CONSTRUCTION
COST AS DEFINED IN EXHIBIT F).  UPON COMPLETION, TENANT SHALL FURNISH “AS-BUILT”
PLANS FOR ALL ALTERATIONS OTHER THAN COSMETIC ALTERATIONS, COMPLETION AFFIDAVITS
AND FULL AND FINAL LIEN WAIVERS. LANDLORD’S APPROVAL OF AN ALTERATION SHALL NOT
BE DEEMED A REPRESENTATION BY LANDLORD THAT THE ALTERATION COMPLIES WITH LAW. 
IF AT ANY TIME CONSTRUCTION BY OR ON BEHALF OF TENANT SHALL CAUSE DISHARMONY,
INTERFERENCE OR UNION DISPUTES OF ANY NATURE WHATSOEVER, WHETHER WITH
CONTRACTORS OF THE LANDLORD AND/OR OTHER TENANTS OR OCCUPANTS OF THE BUILDING,
LANDLORD RESERVES THE RIGHT, WITHOUT ANY LIABILITY TO LANDLORD WHATSOEVER, TO
IMMEDIATELY HALT SUCH CONSTRUCTION AND/OR BAR ANY OFFENDING CONTRACTORS AND/OR
SUBCONTRACTORS FROM THE BUILDING UNTIL SUCH DISHARMONY, INTERFERENCE OR UNION
DISPUTES MAY BE RESOLVED.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED

 

9

--------------------------------------------------------------------------------


 


HEREIN, TENANT SHALL BE ENTITLED TO REPLACE RUGS, AND REPAINT AND PATCH WALLS,
IN THE PREMISES WITHOUT LANDLORD’S CONSENT OR THE PRIOR SUBMISSION OF PLANS AND
SPECIFICATIONS.


 


10.                               ENTRY BY LANDLORD.


 

Landlord may enter the Premises to inspect, show or clean the Premises or to
perform or facilitate the performance of repairs, alterations or additions to
the Premises or any portion of the Building (including for the purpose of
checking, calibrating, adjusting and balancing controls and other parts of the
Building’s systems).  Except in emergencies or to provide Building services,
Landlord shall provide Tenant with reasonable prior verbal notice of entry and
shall use reasonable efforts to minimize any interference with Tenant’s use of
the Premises.  If reasonably necessary, Landlord may temporarily close all or a
portion of the Premises to perform repairs, alterations and additions.  However,
except in emergencies, Landlord will not close the Premises if the work can
reasonably be completed on weekends and after Building Service Hours.  Entry by
Landlord shall not constitute a constructive eviction or entitle Tenant to an
abatement or reduction of Rent.

 


11.                               ASSIGNMENT AND SUBLETTING.


 


11.1                           EXCEPT IN CONNECTION WITH A PERMITTED TRANSFER
(DEFINED BELOW), TENANT SHALL NOT ASSIGN, SUBLEASE, TRANSFER OR ENCUMBER ANY
INTEREST IN THIS LEASE OR ALLOW ANY THIRD PARTY TO USE ANY PORTION OF THE
PREMISES (COLLECTIVELY OR INDIVIDUALLY, A “TRANSFER”) WITHOUT THE PRIOR WRITTEN
CONSENT OF LANDLORD, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED IF LANDLORD DOES NOT EXERCISE ITS RECAPTURE RIGHTS UNDER
SECTION 11.2.  IF THE ENTITY WHICH CONTROLS THE VOTING SHARES/RIGHTS OF TENANT
CHANGES AT ANY TIME, SUCH CHANGE OF OWNERSHIP OR CONTROL SHALL CONSTITUTE A
TRANSFER UNLESS TENANT IS AN ENTITY WHOSE OUTSTANDING STOCK IS LISTED ON A
RECOGNIZED SECURITIES EXCHANGE OR IF AT LEAST 80% OF ITS VOTING STOCK IS OWNED
BY ANOTHER ENTITY, THE VOTING STOCK OF WHICH IS SO LISTED.  ANY ATTEMPTED
TRANSFER IN VIOLATION OF THIS SECTION IS VOIDABLE BY LANDLORD. IN NO EVENT SHALL
ANY TRANSFER, INCLUDING A PERMITTED TRANSFER, RELEASE OR RELIEVE TENANT FROM ANY
OBLIGATION UNDER THIS LEASE.   NOTWITHSTANDING THE FOREGOING, IN THE EVENT A
DEFAULT EXISTS EITHER AT THE TIME TENANT REQUESTS CONSENT FOR SUCH SUBLEASE OR
ASSIGNMENT OR AT THE COMMENCEMENT OF SUCH SUBLEASE OR ASSIGNMENT (INCLUDING
WITHOUT LIMITATION A PERMITTED TRANSFER), LANDLORD MAY, AT ITS SOLE DISCRETION,
REFUSE CONSENT TO SUCH ASSIGNMENT OR SUBLEASE AND/OR DECLARE SUCH ASSIGNMENT OR
SUBLEASE VOID AND WITHOUT FORCE OR EFFECT.  TENANT SHALL NOT BE ENTITLED TO
RECEIVE MONETARY DAMAGES BASED UPON A CLAIM THAT LANDLORD UNREASONABLY WITHHELD
ITS CONSENT TO A PROPOSED TRANSFER AND TENANT’S SOLE REMEDY SHALL BE AN ACTION
TO ENFORCE ANY SUCH PROVISION THROUGH SPECIFIC PERFORMANCE OR DECLARATORY
JUDGMENT.


 


11.2                           TENANT SHALL PROVIDE LANDLORD WITH FINANCIAL
STATEMENTS FOR THE PROPOSED TRANSFEREE, A FULLY EXECUTED COPY OF THE PROPOSED
ASSIGNMENT, SUBLEASE OR OTHER TRANSFER DOCUMENTATION AND SUCH OTHER INFORMATION
AS LANDLORD MAY REASONABLY REQUEST. WITHIN FIFTEEN (15) BUSINESS DAYS AFTER
RECEIPT OF THE REQUIRED INFORMATION AND DOCUMENTATION, LANDLORD SHALL EITHER:
(A) CONSENT TO THE TRANSFER BY EXECUTION OF A CONSENT AGREEMENT IN A FORM
REASONABLY DESIGNATED BY LANDLORD; (B) REASONABLY REFUSE TO CONSENT TO THE

 

10

--------------------------------------------------------------------------------



 


TRANSFER IN WRITING; OR (C) RECAPTURE THE PORTION OF THE PREMISES THAT TENANT IS
PROPOSING TO TRANSFER; PROVIDED, HOWEVER, TENANT MAY RESCIND ITS PROPOSAL TO
ASSIGN, SUBLEASE OR OTHERWISE TRANSFER AND THEREBY NULLIFY LANDLORD’S RECAPTURE
OF THE PORTION OF THE PREMISES BEING TRANSFERRED BY GIVING WRITTEN NOTICE TO
LANDLORD WITHIN THREE (3) BUSINESS DAYS AFTER RECEIVING LANDLORD’S NOTICE OF
RECAPTURE.  IF LANDLORD EXERCISES ITS RIGHT TO RECAPTURE, THIS LEASE SHALL
AUTOMATICALLY BE AMENDED (OR TERMINATED IF THE ENTIRE PREMISES IS BEING ASSIGNED
OR SUBLET) TO DELETE THE APPLICABLE PORTION OF THE PREMISES EFFECTIVE ON THE
PROPOSED EFFECTIVE DATE OF THE TRANSFER.  TENANT SHALL PAY TO LANDLORD, AS
ADDITIONAL RENT, A REVIEW FEE OF $1,500.00 FOR LANDLORD’S REVIEW OF ANY
PERMITTED TRANSFER OR REQUESTED TRANSFER.


 


11.3                           TENANT SHALL PAY LANDLORD, AS ADDITIONAL RENT,
50% OF ALL RENT AND OTHER CONSIDERATION WHICH TENANT RECEIVES AS A RESULT OF A
TRANSFER THAT IS IN EXCESS OF THE RENT PAYABLE TO LANDLORD FOR THE PORTION OF
THE PREMISES AND TERM COVERED BY THE TRANSFER.  TENANT SHALL PAY LANDLORD FOR
LANDLORD’S SHARE OF THE EXCESS WITHIN THIRTY (30) DAYS AFTER TENANT’S RECEIPT OF
THE EXCESS.  TENANT MAY DEDUCT FROM THE EXCESS, ON A STRAIGHT-LINE BASIS, ALL
REASONABLE AND CUSTOMARY EXPENSES DIRECTLY INCURRED BY TENANT ATTRIBUTABLE TO
THE TRANSFER INCLUDING LEASING COMMISSIONS (BUT EXCLUDING TENANT IMPROVEMENT
ALLOWANCES OR OTHER INCENTIVES).  IF TENANT IS IN DEFAULT, LANDLORD MAY REQUIRE
THAT ALL SUBLEASE PAYMENTS BE MADE DIRECTLY TO LANDLORD, IN WHICH CASE TENANT
SHALL RECEIVE A CREDIT AGAINST RENT IN THE AMOUNT OF TENANT’S SHARE OF PAYMENTS
RECEIVED BY LANDLORD.


 


11.4                           TENANT MAY ASSIGN THIS LEASE TO A SUCCESSOR TO
TENANT BY PURCHASE, MERGER, CONSOLIDATION OR REORGANIZATION (AN “OWNERSHIP
CHANGE”) OR ASSIGN THIS LEASE OR SUBLET ALL OR A PORTION OF THE PREMISES TO AN
AFFILIATE WITHOUT THE CONSENT OF LANDLORD, PROVIDED THAT ALL OF THE FOLLOWING
CONDITIONS ARE SATISFIED (A “PERMITTED TRANSFER”):  (A) TENANT IS NOT IN
DEFAULT; (B) IN THE EVENT OF AN OWNERSHIP CHANGE, TENANT’S SUCCESSOR SHALL OWN
SUBSTANTIALLY ALL OF THE ASSETS OF TENANT AND HAVE A NET WORTH WHICH IS AT LEAST
EQUAL TO TENANT’S NET WORTH AS OF THE DAY PRIOR TO THE PROPOSED OWNERSHIP
CHANGE; (C) THE USE IS ONLY FOR THE PERMITTED USE; AND (D) TENANT SHALL GIVE
LANDLORD WRITTEN NOTICE AT LEAST TEN (10) DAYS PRIOR TO THE EFFECTIVE DATE OF
THE PERMITTED TRANSFER. TENANT’S NOTICE TO LANDLORD SHALL INCLUDE INFORMATION
AND DOCUMENTATION EVIDENCING THE PERMITTED TRANSFER AND SHOWING THAT EACH OF THE
ABOVE CONDITIONS HAS BEEN SATISFIED.  IF REQUESTED BY LANDLORD, TENANT’S
SUCCESSOR SHALL SIGN A COMMERCIALLY REASONABLE FORM OF ASSUMPTION AGREEMENT.
“AFFILIATE” SHALL MEAN AN ENTITY CONTROLLED BY, CONTROLLING OR UNDER COMMON
CONTROL WITH TENANT (FOR SUCH PERIOD OF TIME AS SUCH ENTITY CONTINUES TO BE
CONTROLLED BY, CONTROLLING OR UNDER COMMON CONTROL WITH TENANT, IT BEING AGREED
THAT THE SUBSEQUENT SALE OR TRANSFER OF STOCK RESULTING IN A CHANGE IN VOTING
CONTROL, OR ANY OTHER TRANSACTION(S) HAVING THE OVERALL EFFECT THAT SUCH ENTITY
CEASES TO BE CONTROLLED BY, CONTROLLING OR UNDER COMMON CONTROL WITH TENANT,
SHALL BE TREATED AS IF SUCH SALE OR TRANSFER OR TRANSACTION(S) WERE, FOR ALL
PURPOSES, AN ASSIGNMENT OF THIS LEASE GOVERNED BY THE PROVISIONS OF THIS
SECTION).


 


12.                              LIENS.


 

Tenant shall not permit mechanics’ or other liens to be placed upon the Complex,
Premises or Tenant’s leasehold interest in connection with any work or service
done or

 

11

--------------------------------------------------------------------------------


 

purportedly done by or for the benefit of Tenant or its transferees.  Tenant
shall give Landlord notice at least fifteen (15) days prior to the commencement
of any work in the Premises to afford Landlord the opportunity, where
applicable, to post and record notices of non-responsibility. Tenant shall
immediately fully discharge any lien or like filing, including any notice of
contract, by settlement, by bonding or by insuring over the lien in the manner
prescribed by the applicable lien Law.  If Tenant fails to do so, such failure
shall be a default hereunder and Landlord may bond, insure over or otherwise
discharge the lien.  Tenant shall reimburse Landlord for any amount paid by
Landlord, including, without limitation, reasonable attorneys’ fees.  Landlord
shall have the right to require Tenant to post a performance or payment bond in
connection with any work or service done or purportedly done by or for the
benefit of Tenant.  Tenant acknowledges and agrees that all such work or service
is being performed for the sole benefit of Tenant and not for the benefit of
Landlord.

 


13.                              INDEMNITY AND WAIVER OF CLAIMS.


 

Except to the extent caused by the gross negligence or willful misconduct of
Landlord or any Landlord Related Parties, Tenant hereby waives all claims
against and releases Landlord and its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, Mortgagees (defined
below) and agents (the “Landlord Related Parties”) from all claims for any
injury to or death of persons, damage to property or business loss in any manner
related to (a) Force Majeure, (b) acts of third parties, (c) the bursting or
leaking of any tank, water closet, drain or other pipe, (d) the inadequacy or
failure of any security services, personnel or equipment, or (e) any matter not
within the reasonable control of Landlord.  In addition to the foregoing Tenant
agrees that Landlord shall have no responsibility or liability whatsoever for
any loss or damage, however caused, to furnishings, fixtures, equipment, or
other personal property of Tenant or of any persons claiming by, through, or
under Tenant. Except to the extent caused by the negligence or willful
misconduct of Landlord or any Landlord Related Parties, Tenant shall indemnify,
defend and hold Landlord and Landlord Related Parties harmless against and from
all liabilities, obligations, damages, penalties, claims, actions, costs,
charges and expenses, including, without limitation, reasonable attorneys’ fees
and other professional fees (if and to the extent permitted by Law)
(collectively referred to as “Losses”), which may be imposed upon, incurred by
or asserted against Landlord or any of the Landlord Related Parties by any third
party and arising out of or in connection with any damage or injury occurring in
the Premises or any acts or omissions (including violations of Law) of Tenant,
the Tenant Related Parties or any of Tenant’s transferees, contractors or
licensees.

 


14.                              INSURANCE.


 


14.1                           TENANT SHALL MAINTAIN THE FOLLOWING INSURANCE
(“TENANT’S INSURANCE”):  (A) COMMERCIAL GENERAL LIABILITY INSURANCE APPLICABLE
TO THE PREMISES AND ITS APPURTENANCES PROVIDING, ON AN OCCURRENCE BASIS, A
MINIMUM COMBINED SINGLE LIMIT OF $3,000,000.00; (B)  PROPERTY/BUSINESS
INTERRUPTION INSURANCE WRITTEN ON AN ALL RISK OR SPECIAL PERILS FORM, WITH
COVERAGE FOR BROAD FORM WATER DAMAGE, AT REPLACEMENT COST VALUE AND WITH A
REPLACEMENT COST ENDORSEMENT COVERING ALL OF TENANT’S BUSINESS AND TRADE
FIXTURES,

 

12

--------------------------------------------------------------------------------



 


EQUIPMENT, MOVABLE PARTITIONS, FURNITURE, MERCHANDISE AND OTHER PERSONAL
PROPERTY WITHIN THE PREMISES (“TENANT’S PROPERTY”) AND ANY LEASEHOLD
IMPROVEMENTS PERFORMED BY OR FOR THE BENEFIT OF TENANT; (C) WORKERS’
COMPENSATION INSURANCE IN AMOUNTS REQUIRED BY LAW; AND (D) EMPLOYERS LIABILITY
COVERAGE OF AT LEAST $1,000,000.00 PER OCCURRENCE.  ANY COMPANY WRITING TENANT’S
INSURANCE SHALL HAVE AN A.M. BEST RATING OF NOT LESS THAN A-VIII.  ALL
COMMERCIAL GENERAL LIABILITY INSURANCE POLICIES SHALL NAME AS ADDITIONAL
INSUREDS LANDLORD (OR ITS SUCCESSORS AND ASSIGNEES), THE HOLDER(S) OF ANY
MORTGAGE(S) ENCUMBERING THE PREMISES, THE MANAGING AGENT FOR THE BUILDING (OR
ANY SUCCESSOR), AND THEIR RESPECTIVE MEMBERS, PRINCIPALS, BENEFICIARIES,
PARTNERS, OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS, AND OTHER DESIGNEES OF
LANDLORD AND ITS SUCCESSORS AS THE INTEREST OF SUCH DESIGNEES SHALL APPEAR. ALL
POLICIES OF TENANT’S INSURANCE SHALL CONTAIN ENDORSEMENTS THAT THE
INSURER(S) SHALL GIVE LANDLORD AND ITS DESIGNEES AT LEAST THIRTY (30) DAYS’
ADVANCE WRITTEN NOTICE OF ANY CANCELLATION, TERMINATION, MATERIAL CHANGE OR
LAPSE OF INSURANCE. TENANT SHALL PROVIDE LANDLORD WITH A CERTIFICATE OF
INSURANCE EVIDENCING TENANT’S INSURANCE PRIOR TO THE COMMENCEMENT DATE, AND
THEREAFTER AS NECESSARY TO ASSURE THAT LANDLORD ALWAYS HAS CURRENT CERTIFICATES
EVIDENCING TENANT’S INSURANCE. TENANT’S INSURANCE REQUIREMENTS STIPULATED HEREIN
ARE BASED UPON CURRENT INDUSTRY STANDARDS, AND LANDLORD RESERVES THE RIGHT TO
REQUIRE ADDITIONAL COVERAGE AND/OR TO INCREASE LIMITS AS INDUSTRY STANDARDS
CHANGE AND/OR AS REQUIRED BY LANDLORD’S MORTGAGEES FROM TIME TO TIME.  SO LONG
AS THE SAME IS AVAILABLE AT COMMERCIALLY REASONABLE RATES, LANDLORD SHALL
MAINTAIN SO CALLED ALL RISK PROPERTY INSURANCE ON THE BUILDING AT REPLACEMENT
COST VALUE AS REASONABLY ESTIMATED BY LANDLORD.


 


14.2                           TENANT SHALL NOT STORE ANY ARTICLE OR DO ANYTHING
IN OR ABOUT THE PREMISES WHICH MAY BE PROHIBITED BY LANDLORD’S INSURANCE
POLICIES OR ANY ENDORSEMENTS OR FORMS ATTACHED THERETO, OR WHICH WILL INCREASE
ANY INSURANCE RATES AND PREMIUMS ON THE PREMISES OR THE BUILDING.  TENANT SHALL
PAY WITHIN TEN (10) DAYS OF WRITTEN DEMAND ANY INCREASE IN PREMIUMS FOR
LANDLORD’S INSURANCE THAT MAY BE CHARGED ON SUCH INSURANCE CARRIED BY LANDLORD
RESULTING FROM TENANT’S USE AND OCCUPANCY OF THE PREMISES OR THE BUILDING,
WHETHER OR NOT LANDLORD HAS CONSENTED TO THE SAME.  IN DETERMINING WHETHER
INCREASED PREMIUMS ARE THE RESULT OF TENANT’S USE, OCCUPANCY OR VACANCY OF THE
PREMISES, A SCHEDULE ISSUED BY THE ORGANIZATION MAKING THE FIRE INSURANCE,
EXTENDED COVERAGE, VANDALISM AND MALICIOUS MISCHIEF, SPECIAL EXTENDED COVERAGE
OR ANY ALL-RISK INSURANCE RATES FOR SAID PREMISES OR ANY RULE BOOKS ISSUED BY
THE RATING ORGANIZATION OR SIMILAR BODIES OR BY RATING PROCEDURES OR RULES OF
LANDLORD’S INSURANCE COMPANIES SHALL BE CONCLUSIVE EVIDENCE OF THE SEVERAL ITEMS
AND CHARGES WHICH MAKE UP THE INSURANCE RATES ON THE PREMISES AND THE BUILDING.


 


15.                              SUBROGATION.


 

Landlord and Tenant hereby waive and shall cause their respective insurance
carriers to waive any and all rights of recovery, claims, actions or causes of
action against the other for any loss or damage with respect to Tenant’s
Property, Leasehold Improvements, the Building, the Premises, or any contents
thereof, including rights, claims, actions and causes of action based on
negligence, which loss or damage is (or would have been, had the insurance
required by this Lease been carried) covered by insurance.

 

13

--------------------------------------------------------------------------------


 


16.                               CASUALTY DAMAGE.


 


16.1                           IF ALL OR ANY PORTION OF THE PREMISES BECOMES
UNTENANTABLE BY FIRE OR OTHER CASUALTY TO THE PREMISES (COLLECTIVELY A
“CASUALTY”), LANDLORD, WITH REASONABLE PROMPTNESS, SHALL CAUSE A GENERAL
CONTRACTOR SELECTED BY LANDLORD TO PROVIDE LANDLORD AND TENANT WITH A WRITTEN
ESTIMATE OF THE AMOUNT OF TIME REQUIRED USING STANDARD WORKING METHODS TO
SUBSTANTIALLY COMPLETE THE REPAIR AND RESTORATION OF THE PREMISES AND ANY COMMON
AREAS NECESSARY TO PROVIDE ACCESS TO THE PREMISES (“COMPLETION ESTIMATE”).  IF
THE COMPLETION ESTIMATE INDICATES THAT THE PREMISES OR ANY COMMON AREAS
NECESSARY TO PROVIDE ACCESS TO THE PREMISES CANNOT BE MADE TENANTABLE WITHIN 270
DAYS FROM THE DATE THE REPAIR IS STARTED, THEN EITHER PARTY SHALL HAVE THE RIGHT
TO TERMINATE THIS LEASE UPON WRITTEN NOTICE TO THE OTHER WITHIN TEN (10) DAYS
AFTER RECEIPT OF THE COMPLETION ESTIMATE.  TENANT, HOWEVER, SHALL NOT HAVE THE
RIGHT TO TERMINATE THIS LEASE IF THE CASUALTY WAS CAUSED BY THE NEGLIGENCE OR
INTENTIONAL MISCONDUCT OF TENANT OR ANY TENANT RELATED PARTIES. IN ADDITION,
LANDLORD, BY NOTICE TO TENANT WITHIN NINETY (90) DAYS AFTER THE DATE OF THE
CASUALTY, SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE IF:  (1) THE PREMISES
HAVE BEEN MATERIALLY DAMAGED AND THERE IS LESS THAN TWO (2) YEARS OF THE TERM
REMAINING ON THE DATE OF THE CASUALTY; (2) ANY MORTGAGEE REQUIRES THAT THE
INSURANCE PROCEEDS BE APPLIED TO THE PAYMENT OF THE MORTGAGE DEBT; OR (3) A
MATERIAL UNINSURED LOSS TO THE BUILDING OCCURS.


 


16.2                           IF THIS LEASE IS NOT TERMINATED, LANDLORD SHALL
PROMPTLY AND DILIGENTLY, SUBJECT TO REASONABLE DELAYS FOR INSURANCE ADJUSTMENT
OR OTHER MATTERS BEYOND LANDLORD’S REASONABLE CONTROL, RESTORE THE PREMISES AND
COMMON AREAS. SUCH RESTORATION SHALL BE TO SUBSTANTIALLY THE SAME CONDITION THAT
EXISTED PRIOR TO THE CASUALTY TO THE EXTENT OF INSURANCE PROCEEDS RECEIVED BY
LANDLORD, EXCEPT FOR MODIFICATIONS REQUIRED BY LAW OR ANY OTHER MODIFICATIONS TO
THE COMMON AREAS DEEMED DESIRABLE BY LANDLORD. UPON NOTICE FROM LANDLORD, TENANT
SHALL ASSIGN TO LANDLORD (OR TO ANY PARTY DESIGNATED BY LANDLORD) ALL PROPERTY
INSURANCE PROCEEDS PAYABLE TO TENANT UNDER TENANT’S INSURANCE WITH RESPECT TO
ANY LEASEHOLD IMPROVEMENTS PERFORMED BY OR FOR THE BENEFIT OF TENANT; PROVIDED
IF THE ESTIMATED COST TO REPAIR SUCH LEASEHOLD IMPROVEMENTS EXCEEDS THE AMOUNT
OF INSURANCE PROCEEDS RECEIVED BY LANDLORD FROM TENANT’S INSURANCE CARRIER, THE
EXCESS COST OF SUCH REPAIRS SHALL BE PAID BY TENANT TO LANDLORD PRIOR TO
LANDLORD’S COMMENCEMENT OF REPAIRS.  WITHIN FIFTEEN (15) DAYS OF DEMAND, TENANT
SHALL ALSO PAY LANDLORD FOR ANY ADDITIONAL EXCESS COSTS THAT ARE DETERMINED
DURING THE PERFORMANCE OF THE REPAIRS. LANDLORD SHALL NOT BE LIABLE FOR ANY
INCONVENIENCE TO TENANT, OR INJURY TO TENANT’S BUSINESS RESULTING IN ANY WAY
FROM THE CASUALTY OR THE REPAIR THEREOF.  PROVIDED THAT TENANT IS NOT IN
DEFAULT, DURING ANY PERIOD OF TIME THAT ALL OR A MATERIAL PORTION OF THE
PREMISES IS RENDERED UNTENANTABLE AS A RESULT OF A CASUALTY, THE RENT SHALL
ABATE FOR THE PORTION OF THE PREMISES THAT IS UNTENANTABLE AND NOT USED BY
TENANT.  IF FOR ANY REASON THE WORK TO REPAIR OR REBUILD THE PREMISES FOLLOWING
A CASUALTY IS NOT SUBSTANTIALLY COMPLETED WITHIN 270 DAYS AFTER THE CASUALTY,
TENANT SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE BY GIVING LANDLORD THIRTY
(30) DAYS PRIOR WRITTEN NOTICE OF TENANT’S ELECTION SO TO DO AFTER THE
EXPIRATION OF SUCH 270-DAY PERIOD, WHEREUPON THIS LEASE SHALL TERMINATE ON THE
DATE OF SUCH NOTICE WITH THE SAME FORCE AND EFFECT AS IF SUCH DATE WERE THE DATE
ORIGINALLY ESTABLISHED AS THE EXPIRATION DATE HEREOF; PROVIDED THAT IF LANDLORD
SUBSTANTIALLY

 

14

--------------------------------------------------------------------------------



 


COMPLETES SUCH WORK PRIOR TO THE END OF SUCH 30-DAY PERIOD, SUCH ELECTION TO
TERMINATE SHALL BE VOID AND OF NO FORCE OR EFFECT.


 


17.                               CONDEMNATION.


 

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”).  For the purposes of
this Section, a “material” part of the Premises shall be over 30% of the
Premises.  Landlord shall also have the right to terminate this Lease if there
is a Taking of any portion of the Building or the Complex which would have a
material adverse effect on Landlord’s ability to profitably operate the
remainder of the Building.  The terminating party shall provide written notice
of termination to the other party within forty-five (45) days after it first
receives notice of the Taking.  The termination shall be effective on the date
the physical taking occurs.  If this Lease is not terminated, Base Rent and
Tenant’s Pro Rata Share shall be appropriately adjusted to account for any
reduction in the square footage of the Building or Premises. All compensation
awarded for a Taking shall be the property of Landlord.  The right to receive
compensation or proceeds are expressly waived by Tenant, however, Tenant may
file a separate claim for Tenant’s Property and Tenant’s reasonable relocation
expenses, provided the filing of the claim does not diminish the amount of
Landlord’s award.  If only a part of the Premises is subject to a Taking and
this Lease is not terminated, Landlord, with reasonable diligence, will restore
the remaining portion of the Premises as nearly as practicable to the condition
immediately prior to the Taking.

 


18.                               EVENTS OF DEFAULT.


 

Each of the following occurrences shall be a “Default”: (a) Tenant’s failure to
pay any portion of Rent when due, if the failure continues for five (5) days
after written notice to Tenant (a “Monetary Default”); (b) Tenant’s failure
(other than a Monetary Default) to comply with any term, provision, condition or
covenant of this Lease, if the failure is not cured within thirty (30) days
after written notice to Tenant, provided, however, if Tenant’s failure to comply
cannot reasonably be cured within 30 days, Tenant shall be allowed additional
time (not to exceed 60 days) as is reasonably necessary to cure the failure so
long as Tenant begins the cure within 10 days after such notice to Tenant and
diligently pursues the cure to completion; (c) Tenant or any guarantor of the
Lease becomes insolvent, makes a transfer in fraud of creditors, makes an
assignment for the benefit of creditors, admits in writing its inability to pay
its debts when due or forfeits or loses its right to conduct business; (d) the
leasehold estate is taken by process or operation of Law; (e) in the case of any
ground floor Tenant, Tenant abandons the Premises (it being understood for
purposes of this Lease that even if Tenant vacates the Premises no abandonment
will be created provided that the Tenant complies with its other obligations
under this Lease); (f) Tenant is in default beyond any notice and cure period
under any other lease or agreement with Landlord at the Building or Complex; or
(g) Tenant is in default under Sections 11.1 or 12 above. If Landlord provides
Tenant with notice of Tenant’s failure to comply with any specific provision of
this Lease on three (3) separate occasions during any 12-month period, Tenant’s
subsequent violation of such provision shall, at Landlord’s option, be an
incurable Default by Tenant. All

 

15

--------------------------------------------------------------------------------


 

notices sent under this Section shall be in satisfaction of, and not in addition
to, notice required by Law.

 


19.                               REMEDIES.


 


19.1                           UPON DEFAULT, LANDLORD SHALL HAVE THE RIGHT TO
PURSUE ANY ONE OR MORE OF THE FOLLOWING REMEDIES:


 


(A)                                  TERMINATE THIS LEASE, IN WHICH CASE TENANT
SHALL IMMEDIATELY SURRENDER THE PREMISES TO LANDLORD.  IF TENANT FAILS TO
SURRENDER THE PREMISES, LANDLORD, IN COMPLIANCE WITH LAW, MAY ENTER UPON AND
TAKE POSSESSION OF THE PREMISES AND REMOVE TENANT, TENANT’S PROPERTY AND ANY
PARTY OCCUPYING THE PREMISES. TENANT SHALL PAY LANDLORD, ON DEMAND, ALL PAST DUE
RENT AND OTHER LOSSES AND DAMAGES LANDLORD SUFFERS AS A RESULT OF TENANT’S
DEFAULT, INCLUDING, WITHOUT LIMITATION, ALL COSTS OF RELETTING (DEFINED BELOW)
AND ANY DEFICIENCY THAT MAY ARISE FROM RELETTING OR THE FAILURE TO RELET THE
PREMISES.  “COSTS OF RELETTING” SHALL INCLUDE ALL REASONABLE COSTS AND EXPENSES
INCURRED BY LANDLORD IN RELETTING OR ATTEMPTING TO RELET THE PREMISES,
INCLUDING, WITHOUT LIMITATION, LEGAL FEES, BROKERAGE COMMISSIONS, THE COST OF
ALTERATIONS AND THE VALUE OF OTHER CONCESSIONS OR ALLOWANCES GRANTED TO A NEW
TENANT.


 


(B)                                 TERMINATE TENANT’S RIGHT TO POSSESSION OF
THE PREMISES AND, IN COMPLIANCE WITH LAW, REMOVE TENANT, TENANT’S PROPERTY AND
ANY PARTIES OCCUPYING THE PREMISES.  LANDLORD MAY (BUT, EXCEPT AS EXPRESSLY
PROVIDED BELOW, SHALL NOT BE OBLIGATED TO) RELET ALL OR ANY PART OF THE
PREMISES, WITHOUT NOTICE TO TENANT, FOR SUCH PERIOD OF TIME AND ON SUCH TERMS
AND CONDITIONS (WHICH MAY INCLUDE CONCESSIONS, FREE RENT AND WORK ALLOWANCES) AS
LANDLORD IN ITS ABSOLUTE DISCRETION SHALL DETERMINE.  LANDLORD MAY COLLECT AND
RECEIVE ALL RENTS AND OTHER INCOME FROM THE RELETTING.  TENANT SHALL PAY
LANDLORD ON DEMAND ALL PAST DUE RENT, ALL COSTS OF RELETTING AND ANY DEFICIENCY
ARISING FROM THE RELETTING OR FAILURE TO RELET THE PREMISES. THE RE-ENTRY OR
TAKING OF POSSESSION OF THE PREMISES SHALL NOT BE CONSTRUED AS AN ELECTION BY
LANDLORD TO TERMINATE THIS LEASE.  LANDLORD SHALL USE REASONABLE EFFORTS TO
RELET THE PREMISES ON SUCH TERMS AS LANDLORD IN ITS SOLE DISCRETION MAY
DETERMINE (INCLUDING A TERM DIFFERENT FROM THE TERM, RENTAL CONCESSIONS, AND
ALTERATIONS TO, AND IMPROVEMENT OF, THE PREMISES); HOWEVER, LANDLORD SHALL NOT
BE OBLIGATED TO RELET THE PREMISES BEFORE LEASING OTHER PORTIONS OF THE
BUILDING.  LANDLORD SHALL NOT BE LIABLE FOR, NOR SHALL TENANT’S OBLIGATIONS
HEREUNDER BE DIMINISHED BECAUSE OF, LANDLORD’S FAILURE TO RELET THE PREMISES OR
TO COLLECT RENT DUE FOR SUCH RELETTING.


 


19.2                           IN LIEU OF CALCULATING DAMAGES UNDER
SECTION 19.1, LANDLORD MAY ELECT TO RECEIVE AS DAMAGES THE SUM OF (A) ALL RENT
ACCRUED THROUGH THE DATE OF TERMINATION OF THIS LEASE OR TENANT’S RIGHT TO
POSSESSION, AND (B) AN AMOUNT EQUAL TO THE TOTAL RENT THAT TENANT WOULD HAVE
BEEN REQUIRED TO PAY FOR THE REMAINDER OF THE TERM DISCOUNTED TO PRESENT VALUE,
MINUS THE THEN PRESENT FAIR RENTAL VALUE OF THE PREMISES FOR THE REMAINDER OF
THE TERM, SIMILARLY DISCOUNTED, AFTER DEDUCTING ALL ANTICIPATED COSTS OF
RELETTING. IF TENANT IS IN DEFAULT OF ANY OF ITS NON-MONETARY OBLIGATIONS UNDER
THE LEASE, LANDLORD SHALL HAVE THE RIGHT TO PERFORM SUCH OBLIGATIONS.  TENANT
SHALL REIMBURSE LANDLORD FOR THE COST OF SUCH PERFORMANCE UPON DEMAND TOGETHER
WITH AN ADMINISTRATIVE CHARGE EQUAL TO 10% OF THE COST OF THE WORK PERFORMED BY
LANDLORD. THE REPOSSESSION OR RE-ENTERING OF ALL OR ANY

 

16

--------------------------------------------------------------------------------


 


PART OF THE PREMISES SHALL NOT RELIEVE TENANT OF ITS LIABILITIES AND OBLIGATIONS
UNDER THIS LEASE.  NO RIGHT OR REMEDY OF LANDLORD SHALL BE EXCLUSIVE OF ANY
OTHER RIGHT OR REMEDY. EACH RIGHT AND REMEDY SHALL BE CUMULATIVE AND IN ADDITION
TO ANY OTHER RIGHT AND REMEDY NOW OR SUBSEQUENTLY AVAILABLE TO LANDLORD AT LAW
OR IN EQUITY.


 


20.                               LIMITATION OF LIABILITY.


 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO THE INTEREST OF
LANDLORD IN THE PROPERTY.  TENANT SHALL LOOK SOLELY TO LANDLORD’S INTEREST IN
THE PROPERTY FOR THE RECOVERY OF ANY JUDGMENT OR AWARD AGAINST LANDLORD OR ANY
LANDLORD RELATED PARTY. NEITHER LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE
PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL LANDLORD
OR ANY LANDLORD RELATED PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO
OR LOSS OF BUSINESS OR ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE. 
BEFORE FILING SUIT FOR AN ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE
LANDLORD AND THE MORTGAGEE(S) WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES
(DEFINED IN SECTION 23 BELOW), NOTICE AND REASONABLE TIME TO CURE THE ALLEGED
DEFAULT. WITHOUT LIMITING THE FOREGOING, IN NO EVENT SHALL LANDLORD OR ANY
MORTGAGEES OR LANDLORD RELATED PARTIES EVER BE LIABLE FOR ANY CONSEQUENTIAL OR
INCIDENTAL DAMAGES OR ANY LOST PROFITS OF TENANT.

 

LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES
ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE, AND TENANT’S OBLIGATION
TO PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE
PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT
ABATEMENT, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD OF ITS
DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.

 


21.                               RELOCATION.


 

Landlord shall have a one-time right to relocate Tenant from the Premises to
space of reasonably comparable size and utility within the Complex and with
substantially equivalent (but not lesser) quality of finishes to that of the
Premises (“Relocation Space”) upon ninety (90) days’ prior written notice to
Tenant.  From and after the date of the relocation, the Base Rent and Tenant’s
Pro Rata Share shall be adjusted downward, if applicable, but in no event
upward, based on the rentable square footage of the Relocation Space.  Landlord
shall, at Landlord’s sole cost and expense, cause Tenant’s relocation to the
Relocation Space (including the moving to, setting up, connecting and

 

17

--------------------------------------------------------------------------------


 

testing as to operation in the Relocation Space, at Tenant’s reasonable
direction, of all of Tenant’s furniture, fixtures and equipment, including but
not limited to, Tenant’s personal property and cabling, which cabling shall be
substantially similar to that of the original Premises) to commence and be
completed over a one-weekend period (or such longer period as is reasonably
required to complete the same subject to Tenant’s reasonable cooperation, at no
cost to Tenant, with Landlord to effect such relocation; i.e. Tenant’s
cooperation will be required to relocate items such as Tenant’s server room). 
Landlord shall reimburse Tenant for Tenant’s actual, out-of-pocket costs of
Tenant’s replacing of its stationery, business cards and similar items as is
reasonably necessary to reflect Tenant’s relocation in the Relocation Space.
Landlord shall coordinate with Tenant the dates and times for Tenant’s
relocation to the Relocation Space so as to minimize any downtime of Tenant
caused by such relocation provided that the relocation occurs within the
aforesaid 90-day period.  Notwithstanding anything contained herein to the
contrary, Landlord shall not have the right to relocate Tenant during the last
six (6) months of the Term.

 


22.                               HOLDING OVER.


 

If Tenant fails to surrender all or any part of the Premises at the termination
of this Lease, occupancy of the Premises after termination shall be that of a
tenancy at sufferance.  Tenant’s occupancy shall be subject to all the terms and
provisions of this Lease, and Tenant shall pay an amount (on a per month basis
without reduction for partial months during the holdover) equal to 150% of the
sum of the Base Rent and Additional Rent due for the period immediately
preceding the holdover for the first thirty (30) days of the holdover and
thereafter 200% of the sum of the Base Rent and Additional Rent due for the
period immediately preceding the holdover.  No holdover by Tenant or payment by
Tenant after the termination of this Lease shall be construed to extend the Term
or prevent Landlord from immediate recovery of possession of the Premises by
summary proceedings or otherwise. If Landlord is unable to deliver possession of
the Premises to a new tenant or to perform improvements for a new tenant as a
result of Tenant’s holdover and Tenant fails to vacate the Premises within
thirty (30) days after notice from Landlord, Tenant shall be liable for all
damages that Landlord suffers from the holdover.

 


23.                               SUBORDINATION TO MORTGAGES; ESTOPPEL
CERTIFICATE.


 

Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently arising upon the
Premises, the Building or the Complex, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”).
The party having the benefit of a Mortgage shall be referred to as a
“Mortgagee”. This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. As an alternative, a Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease.  Upon request,
Tenant, without charge, shall attorn to any successor to Landlord’s interest in
this Lease.  Landlord and Tenant shall each, within ten (10) days after receipt
of a written request from the other, execute and deliver a commercially
reasonable estoppel certificate to those parties as are reasonably requested by
the other (including a Mortgagee or

 

18

--------------------------------------------------------------------------------


 

prospective purchaser). Without limitation, such estoppel certificate may
include a certification as to the status of this Lease, the existence of any
defaults and the amount of Rent that is due and payable.  Upon Tenant’s prior
written request, Landlord shall request from Landlord’s current Mortgagee such
Mortgagee’s standard form of subordination and non-disturbance agreement,
provided that Landlord shall under no circumstances be liable for the failure or
refusal of such Mortgagee to provide the same.

 


24.                               NOTICE.


 

All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by registered or
certified mail with return receipt requested or sent by overnight or same day
courier service at the party’s respective Notice Address(es) set forth in
Section 1.  Each notice shall be deemed to have been received on the earlier to
occur of actual delivery or the date on which delivery is refused, or, if Tenant
has vacated the Premises or any other Notice Address of Tenant without providing
a new Notice Address, three (3) days after notice is deposited in the U.S. mail
or with a courier service in the manner described above.  Either party may, at
any time, change its Notice Address (other than to a post office box address) by
giving the other party written notice of the new address.

 


25.                               SURRENDER OF PREMISES.


 

At the termination of this Lease or Tenant’s right of possession, Tenant shall
remove Tenant’s Property from the Premises, and quit and surrender the Premises
to Landlord, broom clean, and in good order, condition and repair, ordinary wear
and tear and damage which Landlord is obligated to repair hereunder excepted. If
Tenant fails to remove any of Tenant’s Property within seven (7) days after
termination of this Lease or Tenant’s right to possession, Landlord, at Tenant’s
sole cost and expense, shall be entitled (but not obligated) to remove and store
Tenant’s Property.  Landlord shall not be responsible for the value,
preservation or safekeeping of Tenant’s Property.  Tenant shall pay Landlord,
upon demand, the expenses and storage charges incurred. If Tenant fails to
remove Tenant’s Property from the Premises or storage, within thirty (30) days
after notice, Landlord may deem all or any part of Tenant’s Property to be
abandoned and title to Tenant’s Property shall vest in Landlord.

 


26.                               PARKING.


 

Tenant is specifically granted non-reserved vehicle access to the parking lot
located adjacent to the Building at a ratio of 3.5 vehicle spaces per each one
thousand (1,000) rentable square feet of the Premises (i.e. non-reserved parking
for fifty-three (53) motor vehicles based upon the Tenant’s occupancy of 14,907
rentable square feet; the foregoing referred to herein as “Tenant’s Parking
Rights”).   Tenant’s Parking Rights shall be non-transferable (directly or
indirectly) to any other institutions, entities or individuals.  Overnight
parking at the Building shall be strictly prohibited.

 

Landlord shall not be responsible for money, jewelry, automobiles or other
personal property lost in or stolen from the parking lot.  Landlord shall not be
liable for any loss,

 

19

--------------------------------------------------------------------------------


 

injury or damage to persons using the parking lot or automobiles or other
property thereon, it being agreed that, to the fullest extent permitted by law,
the use of the parking lot and the parking spaces shall be at the sole risk of
Tenant and its employees.  Except for emergency repairs, Tenant and its
employees shall not perform any work on any automobiles while located in the
parking lot.

 

Tenant’s Parking Rights shall be subject to such reasonable rules and
regulations therefor as may be set and changed with reasonable prior notice by
the Landlord from time to time and uniformly enforced by Landlord during the
Term.  Landlord agrees that such rules and regulations shall be established and
applied by Landlord in a non-discriminatory fashion, such that all rules and
regulations shall be generally applicable to all other tenants of the Building
of a similar nature of Tenant.  Tenant’s Parking Rights above are non-assignable
and intended solely for the use of Tenant’s employees working from and business
invitees to the Premises; and as such Tenant shall not offer them for “use” or
“license” to any other entity, the general public, or any other tenants of the
Building.  All such appurtenant rights for parking as set forth in this
Section are automatically terminated upon termination of this Lease, and shall
have no separate independent validity or legal standing.  Landlord reserves the
right to relocate and/or temporarily close any or all of the parking facilities
to the extent necessary in the event of a casualty or governmental taking or for
maintenance and repairs of the parking facility provided Landlord shall reopen
the same or provide replacement parking facilities as soon as practicable
thereafter.

 


27.                               LANDLORD’S RESERVED RIGHT.


 

Landlord and Tenant acknowledge that the Premises are in a Building and Complex
which are not open to the general public. Access to the Building or Complex is
restricted to Landlord, Tenant, their agents, employees and contractors and to
their invited visitors. In the event of a labor dispute including a strike,
picketing, informational or associational activities directed at Tenant or any
other tenant, Landlord reserves the right unilaterally to alter Tenant’s ingress
and egress to the Building or Complex or make any other change in operating
conditions to restrict pedestrian, vehicular or delivery ingress and egress to a
particular location.

 


28.                               MISCELLANEOUS.


 


28.1                           THIS LEASE SHALL BE INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OR COMMONWEALTH IN WHICH THE BUILDING IS
LOCATED AND LANDLORD AND TENANT HEREBY IRREVOCABLY CONSENT TO THE JURISDICTION
AND PROPER VENUE OF SUCH STATE OR COMMONWEALTH.  IF ANY TERM OR PROVISION OF
THIS LEASE SHALL TO ANY EXTENT BE VOID OR UNENFORCEABLE, THE REMAINDER OF THIS
LEASE SHALL NOT BE AFFECTED. IF THERE IS MORE THAN ONE TENANT OR IF TENANT IS
COMPRISED OF MORE THAN ONE PARTY OR ENTITY, THE OBLIGATIONS IMPOSED UPON TENANT
SHALL BE JOINT AND SEVERAL OBLIGATIONS OF ALL THE PARTIES AND ENTITIES, AND
REQUESTS OR DEMANDS FROM ANY ONE PERSON OR ENTITY COMPRISING TENANT SHALL BE
DEEMED TO HAVE BEEN MADE BY ALL SUCH PERSONS OR ENTITIES.  NOTICES TO ANY ONE
PERSON OR ENTITY SHALL BE DEEMED TO HAVE BEEN GIVEN TO ALL PERSONS AND ENTITIES.
TENANT REPRESENTS AND WARRANTS TO LANDLORD THAT EACH INDIVIDUAL EXECUTING THIS
LEASE ON BEHALF OF TENANT IS AUTHORIZED TO DO SO ON

 

20

--------------------------------------------------------------------------------



 


BEHALF OF TENANT AND THAT TENANT IS NOT, AND THE ENTITIES OR INDIVIDUALS
CONSTITUTING TENANT OR WHICH MAY OWN OR CONTROL TENANT OR WHICH MAY BE OWNED OR
CONTROLLED BY TENANT ARE NOT, AMONG THE INDIVIDUALS OR ENTITIES IDENTIFIED ON
ANY LIST COMPILED PURSUANT TO EXECUTIVE ORDER 13224 FOR THE PURPOSE OF
IDENTIFYING SUSPECTED TERRORISTS.


 


28.2                           IF EITHER PARTY INSTITUTES A SUIT AGAINST THE
OTHER FOR VIOLATION OF OR TO ENFORCE ANY COVENANT, TERM OR CONDITION OF THIS
LEASE, THE PREVAILING PARTY SHALL BE ENTITLED TO ALL OF ITS COSTS AND EXPENSES,
INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES.  LANDLORD AND TENANT
HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING BASED UPON A BREACH OF
THIS LEASE.  EITHER PARTY’S FAILURE TO DECLARE A DEFAULT IMMEDIATELY UPON ITS
OCCURRENCE, OR DELAY IN TAKING ACTION FOR A DEFAULT, SHALL NOT CONSTITUTE A
WAIVER OF THE DEFAULT, NOR SHALL IT CONSTITUTE AN ESTOPPEL.


 


28.3                           WHENEVER A PERIOD OF TIME IS PRESCRIBED FOR THE
TAKING OF AN ACTION BY LANDLORD OR TENANT (OTHER THAN THE PAYMENT OF THE
SECURITY DEPOSIT OR RENT), THE PERIOD OF TIME FOR THE PERFORMANCE OF SUCH ACTION
SHALL BE EXTENDED BY THE NUMBER OF DAYS THAT THE PERFORMANCE IS ACTUALLY DELAYED
DUE TO STRIKES, ACTS OF GOD, SHORTAGES OF LABOR OR MATERIALS, WAR, TERRORIST
ACTS, CIVIL DISTURBANCES AND OTHER CAUSES BEYOND THE REASONABLE CONTROL OF THE
PERFORMING PARTY (“FORCE MAJEURE”).


 


28.4                           LANDLORD SHALL HAVE THE RIGHT TO TRANSFER AND
ASSIGN, IN WHOLE OR IN PART, ALL OF ITS RIGHTS AND OBLIGATIONS UNDER THIS LEASE
AND IN THE BUILDING AND COMPLEX.  UPON TRANSFER LANDLORD SHALL BE RELEASED FROM
ANY FURTHER OBLIGATIONS HEREUNDER FIRST ARISING AFTER THE DATE OF SUCH TRANSFER
AND TENANT AGREES TO LOOK SOLELY TO THE SUCCESSOR IN INTEREST OF LANDLORD FOR
THE PERFORMANCE OF SUCH OBLIGATIONS, PROVIDED THAT, ANY SUCCESSOR PURSUANT TO A
VOLUNTARY, THIRD PARTY TRANSFER (BUT NOT AS PART OF AN INVOLUNTARY TRANSFER
RESULTING FROM A FORECLOSURE OR DEED IN LIEU THEREOF) SHALL HAVE ASSUMED
LANDLORD’S OBLIGATIONS UNDER THIS LEASE.


 


28.5                           LANDLORD HAS DELIVERED A COPY OF THIS LEASE TO
TENANT FOR TENANT’S REVIEW ONLY AND THE DELIVERY OF IT DOES NOT CONSTITUTE AN
OFFER TO TENANT OR AN OPTION. TENANT REPRESENTS THAT IT HAS DEALT DIRECTLY WITH
AND ONLY WITH THE BROKER AS A BROKER IN CONNECTION WITH THIS LEASE.  TENANT
SHALL INDEMNIFY AND HOLD LANDLORD AND THE LANDLORD RELATED PARTIES HARMLESS FROM
ALL CLAIMS OF ANY OTHER BROKERS CLAIMING TO HAVE REPRESENTED TENANT IN
CONNECTION WITH THIS LEASE. LANDLORD SHALL INDEMNIFY AND HOLD TENANT AND THE
TENANT RELATED PARTIES HARMLESS FROM ALL CLAIMS OF ANY BROKERS CLAIMING TO HAVE
REPRESENTED LANDLORD IN CONNECTION WITH THIS LEASE.


 


28.6                           TIME IS OF THE ESSENCE WITH RESPECT TO EACH
PROVISION OF THIS LEASE. THE EXPIRATION OF THE TERM, WHETHER BY LAPSE OF TIME,
TERMINATION OR OTHERWISE, SHALL NOT RELIEVE EITHER PARTY OF ANY OBLIGATIONS
WHICH ACCRUED PRIOR TO OR WHICH MAY CONTINUE TO ACCRUE AFTER THE EXPIRATION OR
TERMINATION OF THIS LEASE.


 


28.7                           LANDLORD SHALL NOT DISTURB TENANT’S USE OF THE
PREMISES, SUBJECT TO THE TERMS OF THIS LEASE, PROVIDED TENANT PAYS THE RENT AND
FULLY PERFORMS ALL OF ITS COVENANTS AND AGREEMENTS.  THIS COVENANT SHALL BE
BINDING UPON LANDLORD AND ITS SUCCESSORS (WHICH TERM SHALL INCLUDE MORTGAGEE
ONLY TO THE EXTENT SET FORTH IN A SO-CALLED SUBORDINATION,

 

21

--------------------------------------------------------------------------------



 


NON-DISTURBANCE AND ATTORNMENT AGREEMENT) ONLY DURING ITS OR THEIR RESPECTIVE
PERIODS OF OWNERSHIP OF THE BUILDING.


 


28.8                           THIS LEASE DOES NOT GRANT ANY RIGHTS TO LIGHT OR
AIR OVER OR ABOUT THE BUILDING.  LANDLORD EXCEPTS AND RESERVES EXCLUSIVELY TO
ITSELF ANY AND ALL RIGHTS NOT SPECIFICALLY GRANTED TO TENANT UNDER THIS LEASE.
THIS LEASE CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND SUPERSEDES
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATED TO THE PREMISES, INCLUDING ALL
LEASE PROPOSALS, LETTERS OF INTENT AND OTHER DOCUMENTS.  NEITHER PARTY IS
RELYING UPON ANY WARRANTY, STATEMENT OR REPRESENTATION NOT CONTAINED IN THIS
LEASE.  THIS LEASE MAY BE MODIFIED ONLY BY A WRITTEN AGREEMENT SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF LANDLORD AND TENANT.


 


28.9                           TENANT SHALL NOT RECORD THIS LEASE OR ANY
MEMORANDUM OR NOTICE WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT; PROVIDED,
HOWEVER, LANDLORD AGREES TO CONSENT TO THE RECORDATION OR REGISTRATION OF A
MEMORANDUM OR NOTICE OF THIS LEASE, AT TENANT’S COST AND EXPENSE (AND IN A FORM
REASONABLY SATISFACTORY TO LANDLORD), IF THE INITIAL TERM OF THIS LEASE OR THE
INITIAL TERM PLUS EXTENSION TERMS GRANTED EXCEED, IN THE AGGREGATE, SEVEN
(7) YEARS.  IF THIS LEASE IS TERMINATED BEFORE THE TERM EXPIRES, UPON LANDLORD’S
REQUEST THE PARTIES SHALL EXECUTE, DELIVER AND RECORD AN INSTRUMENT
ACKNOWLEDGING THE ABOVE AND THE DATE OF THE TERMINATION OF THIS LEASE, AND
TENANT APPOINTS LANDLORD ITS ATTORNEY-IN-FACT IN ITS NAME AND BEHALF TO EXECUTE
THE INSTRUMENT IF TENANT SHALL FAIL TO EXECUTE AND DELIVER THE INSTRUMENT AFTER
LANDLORD’S REQUEST THEREFOR WITHIN TEN (10) DAYS.


 


28.10                     WITHIN FIFTEEN (15) DAYS AFTER LANDLORD’S REQUEST,
TENANT WILL FURNISH TENANT’S MOST RECENT AUDITED FINANCIAL STATEMENTS (INCLUDING
ANY NOTES TO THEM) TO LANDLORD, OR, IF NO SUCH AUDITED STATEMENTS HAVE BEEN
PREPARED, SUCH OTHER FINANCIAL STATEMENTS (AND NOTES TO THEM) AS MAY HAVE BEEN
PREPARED BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OR, FAILING THOSE,
TENANT’S INTERNALLY PREPARED FINANCIAL STATEMENTS; PROVIDED, HOWEVER, SO LONG AS
TENANT IS A PUBLICLY TRADED COMPANY, LANDLORD AGREES THAT THE THEN MOST RECENT
FORM 10-K (OR SIMILAR FORM FILED WITH THE SEC) MAY BE PROVIDED TO LANDLORD IN
LIEU OF SUCH FINANCIAL STATEMENTS. NOTWITHSTANDING THE FOREGOING, TENANT SHALL
HAVE NO OBLIGATION TO PROVIDE TO LANDLORD FINANCIAL STATEMENTS AS PROVIDED IN
THE PRECEDING SENTENCE MORE OFTEN THAN ONCE PER YEAR DURING THE TERM. TENANT
WILL DISCUSS ITS FINANCIAL STATEMENTS WITH LANDLORD AND WILL GIVE LANDLORD
ACCESS TO TENANT’S BOOKS AND RECORDS IN ORDER TO ENABLE LANDLORD TO VERIFY THE
FINANCIAL STATEMENTS. LANDLORD WILL NOT DISCLOSE ANY ASPECT OF TENANT’S
FINANCIAL STATEMENTS THAT TENANT DESIGNATES TO LANDLORD AS CONFIDENTIAL EXCEPT
(1) TO LANDLORD’S LENDERS OR PROSPECTIVE PURCHASERS OF THE BUILDING, (2) IN
LITIGATION BETWEEN LANDLORD AND TENANT, AND (3) IF REQUIRED BY COURT ORDER.


 


28.11                     WHENEVER TENANT REQUESTS LANDLORD TO TAKE ANY ACTION
OR GIVE ANY CONSENT REQUIRED OR PERMITTED UNDER THIS LEASE, TENANT WILL
REIMBURSE LANDLORD, AS ADDITIONAL RENT, FOR LANDLORD’S REASONABLE COSTS INCURRED
IN REVIEWING THE PROPOSED ACTION OR CONSENT, INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’, ENGINEERS’ OR ARCHITECTS’ FEES, WITHIN THIRTY (30) DAYS
AFTER LANDLORD’S DELIVERY TO TENANT OF A STATEMENT OF SUCH COSTS. TENANT WILL BE
OBLIGATED TO MAKE SUCH REIMBURSEMENT WITHOUT REGARD TO WHETHER LANDLORD CONSENTS
TO ANY SUCH PROPOSED ACTION.

 

22

--------------------------------------------------------------------------------


 


28.12       TENANT AND ITS TELECOMMUNICATIONS COMPANIES, INCLUDING BUT NOT
LIMITED TO LOCAL EXCHANGE TELECOMMUNICATIONS COMPANIES AND ALTERNATIVE ACCESS
VENDOR SERVICES COMPANIES SHALL HAVE NO RIGHT OF ACCESS TO AND WITHIN THE
BUILDING, FOR THE INSTALLATION AND OPERATION OF TELECOMMUNICATIONS SYSTEMS
INCLUDING BUT NOT LIMITED TO VOICE, VIDEO, DATA, AND ANY OTHER
TELECOMMUNICATIONS SERVICES PROVIDED OVER WIRE, FIBER OPTIC, MICROWAVE,
WIRELESS, AND ANY OTHER TRANSMISSION SYSTEMS, FOR PART OR ALL OF TENANT’S
TELECOMMUNICATIONS WITHIN THE BUILDING AND FROM THE BUILDING TO ANY OTHER
LOCATION WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT. LANDLORD SHALL NOT
UNREASONABLY WITHHOLD ITS CONSENT TO THE INSTALLATION AND OPERATION OF SUCH
TELECOMMUNICATIONS SYSTEMS, TELECOMMUNICATION SERVICES AND/OR TRANSMISSION
SYSTEMS IF LOCATED ENTIRELY WITHIN THE PREMISES; OTHERWISE, LANDLORD MAY
WITHHOLD OR DELAY ITS CONSENT IN ITS SOLE DISCRETION.


 


28.13       TENANT ACKNOWLEDGES THAT THE TERMS AND CONDITIONS OF THIS LEASE ARE
TO REMAIN CONFIDENTIAL FOR LANDLORD’S BENEFIT, AND MAY NOT BE DISCLOSED BY
TENANT TO ANYONE, BY ANY MANNER OR MEANS, DIRECTLY OR INDIRECTLY, WITHOUT
LANDLORD’S PRIOR WRITTEN CONSENT EXCEPT (1) TO TENANT’S LENDERS OR IN CONNECTION
WITH AN OWNERSHIP CHANGE BY TENANT, (2) IN LITIGATION BETWEEN LANDLORD AND
TENANT, (3) IF REQUIRED BY COURT ORDER, AND (4) IF REQUIRED BY ANY APPLICABLE
LAW OR REGULATION (INCLUDING ANY SEC REGULATION). THE CONSENT BY LANDLORD TO ANY
DISCLOSURES SHALL NOT BE DEEMED TO BE A WAIVER ON THE PART OF LANDLORD OF ANY
PROHIBITION AGAINST ANY FUTURE DISCLOSURE.


 


28.14       THE TERM “HAZARDOUS MATERIALS” MEANS ANY SUBSTANCE, MATERIAL, OR
WASTE WHICH IS NOW OR HEREAFTER CLASSIFIED OR CONSIDERED TO BE HAZARDOUS, TOXIC,
OR DANGEROUS UNDER ANY LAW RELATING TO POLLUTION OR THE PROTECTION OR REGULATION
OF HUMAN HEALTH, NATURAL RESOURCES OR THE ENVIRONMENT, OR POSES OR THREATENS TO
POSE A HAZARD TO THE HEALTH OR SAFETY OF PERSONS ON THE PREMISES OR IN THE
BUILDING. TENANT SHALL NOT USE, GENERATE, STORE, OR DISPOSE OF, OR PERMIT THE
USE, GENERATION, STORAGE OR DISPOSAL OF HAZARDOUS MATERIALS ON OR ABOUT THE
PREMISES OR THE BUILDING EXCEPT IN A MANNER AND QUANTITY NECESSARY FOR THE
ORDINARY PERFORMANCE OF TENANT’S BUSINESS, AND THEN IN COMPLIANCE WITH ALL LAWS.
IF TENANT BREACHES ITS OBLIGATIONS UNDER THIS SECTION, LANDLORD MAY IMMEDIATELY
TAKE ANY AND ALL ACTION REASONABLY APPROPRIATE TO REMEDY THE SAME, INCLUDING
TAKING ALL APPROPRIATE ACTION TO CLEAN UP OR REMEDIATE ANY CONTAMINATION
RESULTING FROM TENANT’S USE, GENERATION, STORAGE OR DISPOSAL OF HAZARDOUS
MATERIALS. TENANT SHALL DEFEND, INDEMNIFY, AND HOLD HARMLESS LANDLORD AND ITS
REPRESENTATIVES AND AGENTS FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS,
LIABILITIES, CAUSES OF ACTION, SUITS, JUDGMENTS, DAMAGES AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COST OF CLEAN UP AND REMEDIATION) ARISING FROM TENANT’S
FAILURE TO COMPLY WITH THE PROVISIONS OF THIS SECTION. THIS INDEMNITY PROVISION
SHALL SURVIVE TERMINATION OR EXPIRATION OF THE LEASE.


 


29.          OFAC COMPLIANCE.


 


29.1         AS AN INDUCEMENT TO LANDLORD TO ENTER INTO THIS LEASE, TENANT
REPRESENTS AND WARRANTS THAT (A) TENANT AND EACH PERSON, ENTITY, GROUP OR NATION
OWNING AN INTEREST IN TENANT OR DIRECTLY OR INDIRECTLY CONTROLLING TENANT ARE
(I) NOT CURRENTLY IDENTIFIED ON THE SPECIALLY DESIGNATED NATIONALS AND BLOCKED
PERSONS LIST MAINTAINED BY THE OFFICE OF FOREIGN ASSETS CONTROL, DEPARTMENT OF
THE TREASURY (“OFAC”) AND/OR ON ANY OTHER SIMILAR LIST MAINTAINED BY OFAC
PURSUANT TO ANY AUTHORIZING STATUTE, EXECUTIVE ORDER OR REGULATION

 

23

--------------------------------------------------------------------------------



 


(COLLECTIVELY, THE “LIST”) AS A TERRORIST OR OTHER BANNED OR BLOCKED PERSON, AND
(II) NOT A PERSON, ENTITY, GROUP OR NATION WITH WHOM A CITIZEN OF THE UNITED
STATES IS PROHIBITED TO ENGAGE IN TRANSACTIONS BY ANY TRADE EMBARGO, ECONOMIC
SANCTION, OR OTHER PROHIBITION OF UNITED STATES LAW, REGULATION, OR EXECUTIVE
ORDER OF THE PRESIDENT OF THE UNITED STATES, (B) NONE OF THE FUNDS OR OTHER
ASSETS OF TENANT CONSTITUTE PROPERTY OF, OR ARE BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY, BY ANY EMBARGOED PERSON (AS HEREINAFTER DEFINED), (C) NO EMBARGOED
PERSON HAS ANY INTEREST OF ANY NATURE WHATSOEVER IN TENANT (WHETHER DIRECTLY OR
INDIRECTLY), (D) NONE OF THE FUNDS OF TENANT HAVE BEEN DERIVED FROM ANY UNLAWFUL
ACTIVITY WITH THE RESULT THAT THE INVESTMENT IN TENANT IS PROHIBITED BY LAW OR
THAT THE LEASE IS IN VIOLATION OF LAW, AND (E) TENANT HAS IMPLEMENTED
PROCEDURES, AND WILL CONSISTENTLY APPLY THOSE PROCEDURES, TO ENSURE THE
FOREGOING REPRESENTATIONS AND WARRANTIES REMAIN TRUE AND CORRECT AT ALL TIMES. 
THE TERM “EMBARGOED PERSON” MEANS ANY PERSON, ENTITY OR GOVERNMENT SUBJECT TO
TRADE RESTRICTIONS UNDER U.S. LAW, INCLUDING BUT NOT LIMITED TO, THE
INTERNATIONAL EMERGENCY ECONOMIC POWERS ACT, 50 U.S.C. §1701 ET SEQ., THE
TRADING WITH THE ENEMY ACT, 50 U.S.C. APP. 1 ET SEQ., AND ANY EXECUTIVE ORDERS
OR REGULATIONS PROMULGATED THEREUNDER WITH THE RESULT THAT THE INVESTMENT IN
TENANT IS PROHIBITED BY LAW OR TENANT IS IN VIOLATION OF LAW.  IN CONNECTION
WITH THE FOREGOING, IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT (X) ANY BREACH BY
TENANT OF THE FOREGOING REPRESENTATIONS AND WARRANTIES SHALL BE DEEMED AN
IMMEDIATE DEFAULT UNDER THIS LEASE (WITHOUT THE BENEFIT OF NOTICE OR GRACE) AND
SHALL BE COVERED BY THE INDEMNITY PROVISIONS OF THIS LEASE, AND (Y) THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SUBSECTION SHALL BE CONTINUING
IN NATURE AND SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.


 


29.2         TENANT COVENANTS AND AGREES (A) TO COMPLY WITH ALL REQUIREMENTS OF
LAW RELATING TO MONEY LAUNDERING, ANTI-TERRORISM, TRADE EMBARGOES AND ECONOMIC
SANCTIONS, NOW OR HEREAFTER IN EFFECT, (B) TO IMMEDIATELY NOTIFY LANDLORD IN
WRITING IF ANY OF THE REPRESENTATIONS, WARRANTIES OR COVENANTS SET FORTH IN THIS
PARAGRAPH OR THE PRECEDING PARAGRAPH ARE NO LONGER TRUE OR HAVE BEEN BREACHED OR
IF TENANT HAS A REASONABLE BASIS TO BELIEVE THAT THEY MAY NO LONGER BE TRUE OR
HAVE BEEN BREACHED, (C) NOT TO USE FUNDS FROM ANY “PROHIBITED PERSON” (AS SUCH
TERM IS DEFINED IN THE SEPTEMBER 24, 2001 EXECUTIVE ORDER BLOCKING PROPERTY AND
PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT
TERRORISM) TO MAKE ANY PAYMENT DUE TO LANDLORD UNDER THE LEASE AND (D) AT THE
REQUEST OF LANDLORD, TO PROVIDE SUCH INFORMATION AS MAY BE REQUESTED BY LANDLORD
TO DETERMINE TENANT’S COMPLIANCE WITH THE TERMS HEREOF.


 


29.3         TENANT HEREBY ACKNOWLEDGES AND AGREES THAT TENANT’S INCLUSION ON
THE LIST AT ANY TIME DURING THE LEASE TERM SHALL BE A MATERIAL DEFAULT OF THE
LEASE.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, TENANT SHALL NOT PERMIT
THE PREMISES OR ANY PORTION THEREOF TO BE USED OR OCCUPIED BY ANY PERSON OR
ENTITY ON THE LIST OR BY ANY EMBARGOED PERSON (ON A PERMANENT, TEMPORARY OR
TRANSIENT BASIS), AND ANY SUCH USE OR OCCUPANCY OF THE PREMISES BY ANY SUCH
PERSON OR ENTITY SHALL BE A MATERIAL DEFAULT OF THE LEASE.


 


30.          ANTENNA.


 

Subject to any rights previously given by Landlord to other parties and
otherwise subject to such reasonable rules and regulations as Landlord may
promulgate from time to time for the purpose of safety and frequency management,
Tenant may continue to maintain

 

24

--------------------------------------------------------------------------------


 

Tenant’s existing dome antenna (the “Antenna”) serving the Premises on top of
the Building throughout the Term of this Lease and any renewals or extension
thereof subject to the following conditions:  (i) Tenant shall maintain the
Antenna at its sole cost and expense in a safe condition and good repair
throughout the Term; (ii) prior to any work to be performed on the Antenna,
Tenant shall submit to Landlord for its review and approval (which approval
shall not be unreasonably withheld, conditioned or delayed) plans and
specifications for such work in accordance with the reasonable direction of
Landlord relative thereto; (iii) Tenant shall obtain all the necessary permits
and approvals which may be required from all lawful authorities (including those
responsible for overseeing historical structures) for the continued use of such
Antenna; and (iv) as a condition to such continued use of the Antenna, during
such time as Landlord is performing Landlord’s Work, Tenant shall, at Tenant’s
sole cost and expense relocate the cable(s) connecting the Antenna and Tenant’s
Premises (and relocate the Antenna to an alternate location on the top of the
Building, in a location reasonably designated by Landlord, if necessary) such
that no portion of such cable passes through the premises of any tenant adjacent
to the Premises (including without limitation the space in the Building Tenant
is vacating under the Sublease referenced in 3.1 above); provided, however, that
the cable may pass through the conduit in which it is currently located into the
electrical room on the first floor of the Building and through the ceiling of
the Premises adjacent to Tenant’s Premises (the “Antenna Cable”).  In the event
Tenant desires to access the Antenna Cable, Tenant shall coordinate such access
through Landlord and shall have no right to independently access the adjacent
Premises.  In addition, Landlord reserves the right to relocate the Antenna
Cable, at Landlord’s expense, to alternate locations reasonably determined by
Landlord.  In the event that Landlord performs repairs to or replaces the roof,
Tenant shall, at Tenant’s cost, remove the Antenna and relocate it to an
alternate location reasonably designated by Landlord and reasonably acceptable
to Tenant until such time as Landlord has completed such repairs or
replacements.  The Antenna shall be removed by Tenant, at Tenant’s cost, in a
good and workmanlike manner upon the expiration or sooner termination of this
Lease.

 

Accompanied by a representative of Landlord, Tenant or Tenant’s representatives
may, at reasonable times during the Term, gain access to the Antenna for the
inspection, maintenance, repair, replacement or removal of same.  Any
penetrations to the roof of the Building authorized under this Section 30, at
Landlord’s election, shall be performed by Landlord’s roofing contractor.  To
the extent not inconsistent with this Section 30, Section 9 of this Lease shall
govern the performance of any work authorized under this Section 30 and
Landlord’s and Tenant’s respective rights and obligations regarding such work.

 

25

--------------------------------------------------------------------------------


 

Landlord and Tenant have executed this Lease as of the day and year first above
written.

 

WITNESS/ATTEST:

LANDLORD:

 

 

/s/ Laura Allen

 

NORMANDY NICKERSON ROAD, LLC, a

 

Delaware limited liability company

Name (print):

 

 

 

 

By:

/s/ Raymond P. Trevisan

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

WITNESS/ATTEST:

TENANT:

/s/ Karen Hicks

 

BIO-KEY INTERNATIONAL, INC., a Delaware

 

corporation

 

 

Name (print):

 

 

By:

/s/ Francis J. Cusick

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

41-1741861

 

Tenant’s Tax ID Number (SSN or FEIN)

 

26

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OUTLINE AND LOCATION OF PREMISES

 

[g255511km07i001.jpg]

 

27

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXPENSES AND TAXES

 

This Exhibit is attached to and made a part of the Lease by and between NORMANDY
NICKERSON ROAD, LLC, a Delaware limited liability company (“Landlord”) and
BIO-KEY INTERNATIONAL, INC., a Delaware corporation (“Tenant”) for space in the
Building located at 300 Nickerson Road, Marlborough, Massachusetts 01752.

 


1.             PAYMENTS.


 


1.1           TENANT SHALL PAY TENANT’S PRO RATA SHARE OF THE AMOUNT, IF ANY, BY
WHICH EXPENSES (DEFINED BELOW) FOR EACH CALENDAR YEAR DURING THE TERM EXCEED
EXPENSES FOR THE BASE YEAR (THE “EXPENSE EXCESS”) AND ALSO THE AMOUNT, IF ANY,
BY WHICH TAXES (DEFINED BELOW) FOR EACH FISCAL YEAR DURING THE TERM EXCEED TAXES
FOR THE BASE YEAR (THE “TAX EXCESS”).  IF EXPENSES OR TAXES IN ANY CALENDAR YEAR
OR FISCAL YEAR DECREASE BELOW THE AMOUNT OF EXPENSES OR TAXES FOR THE BASE YEAR,
TENANT’S PRO RATA SHARE OF EXPENSES OR TAXES, AS THE CASE MAY BE, FOR THAT
CALENDAR YEAR OR FISCAL YEAR SHALL BE $0.  LANDLORD SHALL PROVIDE TENANT WITH A
GOOD FAITH ESTIMATE OF THE EXPENSE EXCESS AND OF THE TAX EXCESS FOR EACH
CALENDAR YEAR OR FISCAL YEAR DURING THE TERM.  ON OR BEFORE THE FIRST DAY OF
EACH MONTH, TENANT SHALL PAY TO LANDLORD A MONTHLY INSTALLMENT EQUAL TO
ONE-TWELFTH OF TENANT’S PRO RATA SHARE OF LANDLORD’S ESTIMATE OF BOTH THE
EXPENSE EXCESS AND TAX EXCESS. AFTER ITS RECEIPT OF THE REVISED ESTIMATE,
TENANT’S MONTHLY PAYMENTS SHALL BE BASED UPON THE REVISED ESTIMATE.  IF LANDLORD
DOES NOT PROVIDE TENANT WITH AN ESTIMATE OF THE EXPENSE EXCESS OR THE TAX EXCESS
BY JANUARY 1 OF A CALENDAR YEAR, TENANT SHALL CONTINUE TO PAY MONTHLY
INSTALLMENTS BASED ON THE PREVIOUS YEAR’S ESTIMATE(S) UNTIL LANDLORD PROVIDES
TENANT WITH THE NEW ESTIMATE.


 


1.2           AS SOON AS IS PRACTICAL FOLLOWING THE END OF EACH CALENDAR YEAR OR
FISCAL YEAR, AS THE CASE MAY BE, LANDLORD SHALL FURNISH TENANT WITH A STATEMENT
OF THE ACTUAL EXPENSES AND EXPENSE EXCESS AND THE ACTUAL TAXES AND TAX EXCESS
FOR THE PRIOR CALENDAR YEAR OR FISCAL YEAR, AS THE CASE MAY BE.  IF THE
ESTIMATED EXPENSE EXCESS OR ESTIMATED TAX EXCESS FOR THE PRIOR CALENDAR YEAR OR
FISCAL YEAR, AS THE CASE MAY BE, IS MORE THAN THE ACTUAL EXPENSE EXCESS OR
ACTUAL TAX EXCESS FOR THE PRIOR CALENDAR YEAR OR FISCAL YEAR, AS THE CASE MAY
BE, LANDLORD SHALL EITHER PROVIDE TENANT WITH A REFUND OR APPLY ANY OVERPAYMENT
BY TENANT AGAINST ADDITIONAL RENT DUE OR NEXT BECOMING DUE, PROVIDED IF THE TERM
EXPIRES BEFORE THE DETERMINATION OF THE OVERPAYMENT, LANDLORD SHALL REFUND ANY
OVERPAYMENT TO TENANT AFTER FIRST DEDUCTING THE AMOUNT OF RENT DUE.  IF THE
ESTIMATED EXPENSE EXCESS OR ESTIMATED TAX EXCESS FOR THE PRIOR CALENDAR YEAR OR
FISCAL YEAR, AS THE CASE MAY BE, IS LESS THAN THE ACTUAL EXPENSE EXCESS OR
ACTUAL TAX EXCESS, FOR SUCH PRIOR CALENDAR YEAR OR FISCAL YEAR, AS THE CASE MAY
BE, FOR SUCH PRIOR YEAR, TENANT SHALL PAY LANDLORD, WITHIN THIRTY (30) DAYS
AFTER ITS RECEIPT OF THE STATEMENT OF EXPENSES OR TAXES, ANY UNDERPAYMENT FOR
THE PRIOR CALENDAR YEAR.  THIS PROVISION SHALL SURVIVE THE TERMINATION OR
EARLIER EXPIRATION OF THE LEASE.

 

28

--------------------------------------------------------------------------------


 


2.             EXPENSES.


 


2.1           “EXPENSES” MEANS ALL COSTS AND EXPENSES INCURRED IN EACH CALENDAR
YEAR IN CONNECTION WITH OPERATING, MAINTAINING, REPAIRING, AND MANAGING THE
BUILDING AND/OR COMPLEX.  EXPENSES INCLUDE, WITHOUT LIMITATION: (A) ALL LABOR
AND LABOR RELATED COSTS; (B) MANAGEMENT FEES; (C) THE COST OF EQUIPPING,
STAFFING AND OPERATING AN ON-SITE AND/OR OFF-SITE MANAGEMENT OFFICE;
(D) ACCOUNTING COSTS; (E) THE COST OF SERVICES; (F) RENTAL AND PURCHASE COST OF
PARTS, SUPPLIES, TOOLS AND EQUIPMENT; (G) INSURANCE PREMIUMS AND DEDUCTIBLES;
(H) ELECTRICITY, GAS AND OTHER UTILITY COSTS; AND (I) THE AMORTIZED COST OF
CAPITAL IMPROVEMENTS (AS DISTINGUISHED FROM REPLACEMENT PARTS OR COMPONENTS
INSTALLED IN THE ORDINARY COURSE OF BUSINESS) MADE SUBSEQUENT TO THE BASE YEAR
WHICH ARE:  (1) PERFORMED PRIMARILY TO REDUCE CURRENT OR FUTURE OPERATING
EXPENSE COSTS, UPGRADE SECURITY OR OTHERWISE IMPROVE THE OPERATING EFFICIENCY OF
THE BUILDING AND/OR COMPLEX; OR (2) REQUIRED TO COMPLY WITH ANY LAWS THAT ARE
ENACTED, OR FIRST INTERPRETED TO APPLY TO THE BUILDING AND/OR COMPLEX, AFTER THE
DATE OF THIS LEASE.  THE COST OF CAPITAL IMPROVEMENTS SHALL BE AMORTIZED BY
LANDLORD OVER THE LESSER OF THE PAYBACK PERIOD (DEFINED BELOW) OR THE USEFUL
LIFE OF THE CAPITAL IMPROVEMENT AS REASONABLY DETERMINED BY LANDLORD. “PAYBACK
PERIOD” MEANS THE REASONABLY ESTIMATED PERIOD OF TIME THAT IT TAKES FOR THE COST
SAVINGS RESULTING FROM A CAPITAL IMPROVEMENT TO EQUAL THE TOTAL COST OF THE
CAPITAL IMPROVEMENT. LANDLORD, BY ITSELF OR THROUGH AN AFFILIATE, SHALL HAVE THE
RIGHT TO DIRECTLY PERFORM, PROVIDE AND BE COMPENSATED FOR ANY SERVICES UNDER
THIS LEASE.   ANY EXPENSES GENERALLY APPLICABLE TO THE COMPLEX AS A WHOLE OR ANY
PORTION THEREOF SHALL BE EQUITABLY PRORATED AND TENANT’S INITIAL PRO-RATA SHARE
OF SUCH EXPENSES SHALL BE AS SET FORTH IN SECTION 1.4 OF THE LEASE.  IF LANDLORD
INCURS EXPENSES FOR THE BUILDING AND/OR COMPLEX TOGETHER WITH ONE OR MORE OTHER
BUILDINGS OR PROPERTIES, WHETHER PURSUANT TO A RECIPROCAL EASEMENT AGREEMENT,
COMMON AREA AGREEMENT OR OTHERWISE, THE SHARED COSTS AND EXPENSES SHALL BE
EQUITABLY PRORATED AND APPORTIONED BETWEEN THE BUILDING, COMPLEX AND THE OTHER
BUILDINGS OR PROPERTIES.


 


2.2           EXPENSES SHALL NOT INCLUDE: THE COST OF CAPITAL IMPROVEMENTS
(EXCEPT AS SET FORTH ABOVE); DEPRECIATION; PRINCIPAL PAYMENTS OF MORTGAGE AND
OTHER NON-OPERATING DEBTS OF LANDLORD; THE COST OF REPAIRS OR OTHER WORK TO THE
EXTENT LANDLORD IS REIMBURSED BY INSURANCE, CONDEMNATION PROCEEDS OR OTHER THIRD
PARTIES; COSTS IN CONNECTION WITH LEASING SPACE IN THE BUILDING AND/OR COMPLEX,
INCLUDING BROKERAGE COMMISSIONS; LEASE CONCESSIONS, RENTAL ABATEMENTS AND
CONSTRUCTION ALLOWANCES GRANTED TO SPECIFIC TENANTS; COSTS INCURRED IN
CONNECTION WITH THE SALE, FINANCING OR REFINANCING OF THE BUILDING AND/OR
COMPLEX; FINES, INTEREST AND PENALTIES INCURRED DUE TO THE LATE PAYMENT OF TAXES
OR EXPENSES; ORGANIZATIONAL EXPENSES ASSOCIATED WITH THE CREATION AND OPERATION
OF THE ENTITY WHICH CONSTITUTES LANDLORD; ANY PENALTIES OR DAMAGES THAT LANDLORD
PAYS TO TENANT UNDER THIS LEASE OR TO OTHER TENANTS IN THE BUILDING AND/OR
COMPLEX UNDER THEIR RESPECTIVE LEASES; OR ANY FINES OR PENALTIES INCURRED ON
ACCOUNT OF VIOLATIONS BY LANDLORD OF ANY GOVERNMENTAL RULE OR REQUIREMENT.


 


2.3           IF AT ANY TIME DURING A CALENDAR YEAR THE BUILDING AND/OR COMPLEX
IS NOT AT LEAST 95% OCCUPIED OR LANDLORD IS NOT SUPPLYING SERVICES TO AT LEAST
95% OF THE TOTAL RENTABLE SQUARE FOOTAGE OF THE BUILDING AND/OR COMPLEX,
EXPENSES SHALL, AT LANDLORD’S OPTION, BE

 

29

--------------------------------------------------------------------------------



 


DETERMINED AS IF THE BUILDING AND/OR COMPLEX, AS APPLICABLE, HAD BEEN 95%
OCCUPIED AND LANDLORD HAD BEEN SUPPLYING SERVICES TO 95% OF THE RENTABLE SQUARE
FOOTAGE OF THE BUILDING AND/OR COMPLEX.  IF EXPENSES FOR A CALENDAR YEAR ARE
DETERMINED AS PROVIDED IN THE PRIOR SENTENCE, EXPENSES FOR THE BASE YEAR SHALL
ALSO BE DETERMINED IN SUCH MANNER. NOTWITHSTANDING THE FOREGOING, LANDLORD MAY
CALCULATE THE EXTRAPOLATION OF EXPENSES UNDER THIS SECTION BASED ON 100%
OCCUPANCY AND SERVICE SO LONG AS SUCH PERCENTAGE IS USED CONSISTENTLY FOR EACH
YEAR OF THE TERM.  LANDLORD SHALL NOT RECOVER AS EXPENSES MORE THAN 100% OF THE
EXPENSES ACTUALLY PAID BY LANDLORD.


 


3.             “TAXES” SHALL MEAN:  (A) ALL REAL PROPERTY TAXES AND OTHER
ASSESSMENTS ON THE BUILDING AND/OR COMPLEX, INCLUDING, BUT NOT LIMITED TO, GROSS
RECEIPTS TAXES, ASSESSMENTS FOR SPECIAL IMPROVEMENT DISTRICTS AND BUILDING
IMPROVEMENT DISTRICTS, GOVERNMENTAL CHARGES, FEES AND ASSESSMENTS FOR POLICE,
FIRE, TRAFFIC MITIGATION OR OTHER GOVERNMENTAL SERVICE OF PURPORTED BENEFIT TO
THE COMPLEX, TAXES AND ASSESSMENTS LEVIED IN SUBSTITUTION OR SUPPLEMENTATION IN
WHOLE OR IN PART OF ANY SUCH TAXES AND ASSESSMENTS AND THE COMPLEX’S SHARE OF
ANY REAL ESTATE TAXES AND ASSESSMENTS UNDER ANY RECIPROCAL EASEMENT AGREEMENT,
COMMON AREA AGREEMENT OR SIMILAR AGREEMENT AS TO THE COMPLEX; (B) ALL PERSONAL
PROPERTY TAXES FOR PROPERTY THAT IS OWNED BY LANDLORD AND USED IN CONNECTION
WITH THE OPERATION, MAINTENANCE AND REPAIR OF THE COMPLEX; AND (C) ALL COSTS AND
FEES INCURRED IN CONNECTION WITH SEEKING REDUCTIONS IN ANY TAX LIABILITIES
DESCRIBED IN (A) AND (B), INCLUDING, WITHOUT LIMITATION, ANY COSTS INCURRED BY
LANDLORD FOR COMPLIANCE, REVIEW AND APPEAL OF TAX LIABILITIES.  WITHOUT
LIMITATION, TAXES SHALL NOT INCLUDE ANY INCOME, CAPITAL LEVY, TRANSFER, CAPITAL
STOCK, GIFT, ESTATE OR INHERITANCE TAX.  IF A CHANGE IN TAXES IS OBTAINED FOR
ANY YEAR OF THE TERM DURING WHICH TENANT PAID TENANT’S PRO RATA SHARE OF ANY TAX
EXCESS, THEN TAXES FOR THAT YEAR WILL BE RETROACTIVELY ADJUSTED AND LANDLORD
SHALL PROVIDE TENANT WITH A CREDIT, IF ANY, BASED ON THE ADJUSTMENT.  LIKEWISE,
IF A CHANGE IS OBTAINED FOR TAXES FOR THE BASE YEAR, TAXES FOR THE BASE YEAR
SHALL BE RESTATED AND THE TAX EXCESS FOR ALL SUBSEQUENT YEARS SHALL BE
RECOMPUTED.  TENANT SHALL PAY LANDLORD THE AMOUNT OF TENANT’S PRO RATA SHARE OF
ANY SUCH INCREASE IN THE TAX EXCESS WITHIN THIRTY (30) DAYS AFTER TENANT’S
RECEIPT OF A STATEMENT FROM LANDLORD.


 


4.             AUDIT RIGHTS.  TENANT, WITHIN NINETY (90) DAYS AFTER RECEIVING
LANDLORD’S STATEMENT OF EXPENSES, MAY GIVE LANDLORD WRITTEN NOTICE (“REVIEW
NOTICE”) THAT TENANT INTENDS TO REVIEW LANDLORD’S RECORDS OF THE EXPENSES FOR
THE CALENDAR YEAR TO WHICH THE STATEMENT APPLIES.  WITHIN A REASONABLE TIME
AFTER RECEIPT OF THE REVIEW NOTICE, LANDLORD SHALL MAKE ALL PERTINENT RECORDS
AVAILABLE FOR INSPECTION THAT ARE REASONABLY NECESSARY FOR TENANT TO CONDUCT ITS
REVIEW.  IF ANY RECORDS ARE MAINTAINED AT A LOCATION OTHER THAN THE MANAGEMENT
OFFICE FOR THE BUILDING, TENANT MAY EITHER INSPECT THE RECORDS AT SUCH OTHER
LOCATION OR PAY FOR THE REASONABLE COST OF COPYING AND SHIPPING THE RECORDS.  IF
TENANT RETAINS AN AGENT TO REVIEW LANDLORD’S RECORDS, THE AGENT MUST BE WITH A
CPA FIRM LICENSED TO DO BUSINESS IN THE STATE OR COMMONWEALTH WHERE THE BUILDING
IS LOCATED.  TENANT SHALL BE SOLELY RESPONSIBLE FOR ALL COSTS, EXPENSES AND FEES
INCURRED FOR THE AUDIT.  WITHIN NINETY (90) DAYS AFTER THE RECORDS ARE MADE
AVAILABLE TO TENANT, TENANT SHALL HAVE THE RIGHT TO GIVE LANDLORD WRITTEN NOTICE
(AN “OBJECTION NOTICE”) STATING IN REASONABLE DETAIL ANY OBJECTION TO LANDLORD’S
STATEMENT OF EXPENSES FOR THAT YEAR. IF TENANT FAILS TO GIVE LANDLORD AN
OBJECTION NOTICE WITHIN THE 90-DAY PERIOD OR FAILS TO PROVIDE LANDLORD

 

30

--------------------------------------------------------------------------------



 


WITH A REVIEW NOTICE WITHIN THE 90-DAY PERIOD DESCRIBED ABOVE, TENANT SHALL BE
DEEMED TO HAVE APPROVED LANDLORD’S STATEMENT OF EXPENSES AND SHALL BE BARRED
FROM RAISING ANY CLAIMS REGARDING THE EXPENSES FOR THAT YEAR.  THE RECORDS
OBTAINED BY TENANT SHALL BE TREATED AS CONFIDENTIAL.  IN NO EVENT SHALL TENANT
BE PERMITTED TO EXAMINE LANDLORD’S RECORDS OR TO DISPUTE ANY STATEMENT OF
EXPENSES UNLESS TENANT HAS PAID AND CONTINUES TO PAY ALL RENT WHEN DUE.

 

31

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Intentionally Omitted]

 

32

--------------------------------------------------------------------------------


 

EXHIBIT D

 

COMMENCEMENT LETTER

 

(EXAMPLE)

 

Date

 

 

 

 

 

Tenant

 

 

Address

 

 

 

 

 

 

 

 

 

Re:          Commencement Letter with respect to that certain Lease dated as of
the            day of                     , 2008, by and between NORMANDY
NICKERSON ROAD, LLC, a Delaware limited liability company (“Landlord”) and
BIO-KEY INTERNATIONAL, INC., a Delaware corporation (“Tenant”) for 14,907
rentable square feet on the first floor of Building located at 300 Nickerson
Road, Marlborough, Massachusetts 01752.

 

Dear                                            :

 

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

 

1.             The Commencement Date of the Lease is
                                                ;

 

2.             The Termination Date of the Lease is
                                                        .

 

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.

 

Sincerely,

 

 

Authorized Signatory

 

 

Agreed and Accepted:

 

Tenant:

BIO-key International, Inc.

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

33

--------------------------------------------------------------------------------


 

EXHIBIT E

 

BUILDING RULES AND REGULATIONS

 

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facilities (if any), the Complex and the
appurtenances.  In the event of a conflict between the following rules and
regulations and the remainder of the terms of the Lease, the remainder of the
terms of the Lease shall control.  Capitalized terms have the same meaning as
defined in the Lease.

 

1.             Sidewalks, doorways, vestibules, halls, stairways and other
similar areas shall not be obstructed by Tenant or used by Tenant for any
purpose other than ingress and egress to and from the Premises.  No rubbish,
litter, trash, or material shall be placed, emptied, or thrown in those areas. 
At no time shall Tenant permit Tenant’s employees to loiter in Common Areas or
elsewhere about the Building or Complex.

 

2.             Plumbing fixtures and appliances shall be used only for the
purposes for which designed and no sweepings, rubbish, rags or other unsuitable
material shall be thrown or placed in the fixtures or appliances.  Damage
resulting to fixtures or appliances by Tenant, its agents, employees or invitees
shall be paid for by Tenant and Landlord shall not be responsible for the
damage.

 

3.             No signs, advertisements or notices shall be painted or affixed
to windows, doors or other parts of the Building or Complex, except those of
such color, size, style and in such places as are first approved in writing by
Landlord.  All tenant identification and suite numbers at the entrance to the
Premises shall be installed by Landlord, at Tenant’s cost and expense, using the
standard graphics for the Building. Except in connection with the hanging of
lightweight pictures and wall decorations, no nails, hooks or screws shall be
inserted into any part of the Premises or Building except by the Building
maintenance personnel without Landlord’s prior approval, which approval shall
not be unreasonably withheld.

 

4.             Landlord may provide and maintain in the first floor (main lobby)
of the Building an alphabetical directory board or other directory device
listing tenants and no other directory shall be permitted unless previously
consented to by Landlord in writing.

 

5.             Tenant shall not place any lock(s) on any door in the Premises or
Building without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, and Landlord shall have the right at all times to retain
and use keys or other access codes or devices to all locks within and into the
Premises.  A reasonable number of keys to the locks on the entry doors in the
Premises shall be furnished by Landlord to Tenant at Tenant’s cost and Tenant
shall not make any duplicate keys.  All keys shall be returned to Landlord at
the expiration or early termination of the Lease.

 

6.             All contractors, contractor’s representatives and installation
technicians performing work in the Building shall be subject to Landlord’s prior
approval, which approval shall not be unreasonably withheld, and shall be
required to comply with Landlord’s standard rules,

 

34

--------------------------------------------------------------------------------


 

regulations, policies and procedures, which may be revised from time to time.
Landlord has no obligation to allow any particular telecommunication service
provider to have access to the Buildings or to the Premises.  If Landlord
permits access, Landlord may condition the access upon the payment to Landlord
by the service provider of fees assessed by Landlord in Landlord’s sole
discretion.

 

7.             Movement in or out of the Building of furniture or office
equipment, or dispatch or receipt by Tenant of merchandise or materials
requiring the use of elevators, stairways, lobby areas or loading dock areas,
shall be restricted to hours reasonably designated by Landlord.  Tenant shall
obtain Landlord’s prior approval by providing a detailed listing of the
activity, which approval shall not be unreasonably withheld.  If approved by
Landlord, the activity shall be under the supervision of Landlord and performed
in the manner required by Landlord.  Tenant shall assume all risk for damage to
articles moved and injury to any persons resulting from the activity.  If
equipment, property, or personnel of Landlord or of any other party is damaged
or injured as a result of or in connection with the activity, Tenant shall be
solely liable for any resulting damage, loss or injury.

 

8.             Landlord shall have the right to approve the weight, size, or
location of heavy equipment or articles in and about the Premises, which
approval shall not be unreasonably withheld.  Damage to the Building or Complex
by the installation, maintenance, operation, existence or removal of Tenant’s
Property shall be repaired at Tenant’s sole expense.

 

9.             Corridor doors, when not in use, shall be kept closed.

 

10.           Tenant shall not:  (1) make or permit by those claiming under
Tenant any improper, objectionable or unpleasant noises or odors in the
Building, or otherwise interfere in any way with other tenants or persons having
business with them; (2) solicit business or distribute or cause to be
distributed, in any portion of the Building or Complex, handbills, promotional
materials or other advertising; or (3) conduct or permit by those claiming under
Tenant other activities in the Building or Complex that might, in Landlord’s
sole opinion, constitute a nuisance.

 

11.           No animals, except those assisting handicapped persons, shall be
brought into the Building or Complex or kept in or about the Premises.

 

12.           No inflammable, explosive or dangerous fluids or substances shall
be used or kept by Tenant in the Premises, Building or about the Complex, except
for those substances as are typically found in similar premises used for general
office purposes and are being used by Tenant in a safe manner and in accordance
with all applicable Laws.  Tenant shall not, without Landlord’s prior written
consent, use, store, install, spill, remove, release or dispose of, within or
about the Premises or any other portion of the Complex, any asbestos-containing
materials or any solid, liquid or gaseous material now or subsequently
considered toxic or hazardous under the provisions of 42 U.S.C. Section 9601 et
seq., M.G.L. c. 21C, M.G.L. c. 21E or any other applicable environmental Law
which may now or later be in effect.  Tenant shall comply with all Laws
pertaining to and

 

35

--------------------------------------------------------------------------------


 

governing the use of these materials by Tenant and shall remain solely liable
for the costs of abatement and removal.

 

13.           Tenant shall not use or occupy the Premises in any manner or for
any purpose which might injure the reputation or impair the present or future
value of the Premises, the Building or the Complex. Tenant shall not use, or
permit any part of the Premises to be used for lodging, sleeping or for any
illegal purpose.

 

14.           Tenant shall not take any action which would violate Landlord’s
labor contracts or which would cause a work stoppage, picketing, labor
disruption or dispute or interfere with Landlord’s or any other tenant’s or
occupant’s business or with the rights and privileges of any person lawfully in
the Building or Complex (“Labor Disruption”).  Tenant shall take the actions
necessary to resolve the Labor Disruption, and shall have pickets removed and,
at the request of Landlord, immediately terminate any work in the Premises that
gave rise to the Labor Disruption, until Landlord gives its written consent for
the work to resume.  Tenant shall have no claim for damages against Landlord or
any of the Landlord Related Parties nor shall the Commencement Date of the Term
be extended as a result of the above actions.

 

15.           Tenant shall not install, operate or maintain in the Premises or
in any other area of the Building or Complex, electrical equipment that would
overload the electrical system beyond its capacity for proper, efficient and
safe operation as determined solely by Landlord.  Tenant shall not furnish
cooling or heating to the Premises, including, without limitation, the use of
electronic or gas heating devices, without Landlord’s prior written consent. 
Tenant shall not use more than its proportionate share of telephone lines and
other telecommunication facilities available to service the Building.

 

16.           Tenant shall not operate or permit to be operated a coin or token
operated vending machine or similar device (including, without limitation,
telephones, lockers, toilets, scales, amusement devices and machines for sale of
beverages, foods, candy, cigarettes and other goods), except for machines for
the exclusive use of Tenant’s employees and invitees.

 

17.           Bicycles and other vehicles are not permitted inside the Building
or on the walkways outside the Building, except in areas designated by Landlord.

 

18.           Landlord may from time to time adopt systems and procedures for
the security and safety of the Complex, the Building, its occupants, entry, use
and contents.  Tenant, its agents, employees, contractors, guests and invitees
shall comply with Landlord’s systems and procedures.

 

19.           Landlord shall have the right to prohibit the use of the name of
the Complex, the Building or any other publicity by Tenant that in Landlord’s
sole opinion may impair the reputation of the Complex, the Building or their
desirability.  Upon written notice from Landlord, Tenant shall refrain from and
discontinue such publicity immediately.

 

36

--------------------------------------------------------------------------------


 

20.           Neither Tenant nor its agents, employees, contractors, guests or
invitees shall smoke or permit smoking in the Common Areas, unless a portion of
the Common Areas have been declared a designated smoking area by Landlord, nor
shall the above parties allow smoke from the Premises to emanate into the Common
Areas or any other part of the Building.  Landlord shall have the right to
designate the Building (including the Premises) as a non-smoking building.

 

21.           Landlord shall have the right to designate and approve standard
window coverings for the Premises and to establish rules to assure that the
Building presents a uniform exterior appearance.  Tenant shall ensure, to the
extent reasonably practicable, that window coverings are closed on windows in
the Premises while they are exposed to the direct rays of the sun.

 

22.           Deliveries to and from the Premises shall be made only at the
times in the areas and through the entrances and exits reasonably designated by
Landlord.  Tenant shall not make deliveries to or from the Premises in a manner
that might interfere with the use by any other tenant of its premises or of the
Common Areas, any pedestrian use, or any use which is inconsistent with good
business practice.

 

23.           The work of cleaning personnel shall not be hindered by Tenant
after 5:30 p.m., and cleaning work may be done at any time when the offices are
vacant. Windows, doors and fixtures may be cleaned at any time.  Tenant shall
provide adequate waste and rubbish receptacles to prevent unreasonable hardship
to the cleaning service.

 

37

--------------------------------------------------------------------------------


 

EXHIBIT F

 

LANDLORD’S WORK

 

This Exhibit is attached to and made a part of the Lease by and between NORMANDY
NICKERSON ROAD, LLC, a Delaware limited liability company (“Landlord”) and
BIO-KEY INTERNATIONAL, INC., a Delaware corporation (“Tenant”) for space in the
Building located at 300 Nickerson Road, Marlborough, Massachusetts 01752.

 

Landlord and Tenant have attached to this Lease as Exhibit F-1 preliminary plans
and specifications for the construction of the Premises (the “Landlord Work”)
which have been approved by Landlord and Tenant (the “Plans”).  Subject to
Tenant’s delivery of $3,000 to Landlord as Tenant’s contribution for
installation of electrical outlets set forth in item 13 of Exhibit F-1 prior to
commencement of construction, Landlord agrees to construct the Premises on a
“turnkey basis” in accordance with the Plans, which construction shall be
completed in a good and workmanlike manner and in compliance with all applicable
laws and regulations.

 

In the event Tenant desires any changes to the Plans, Tenant shall submit to
Landlord proposed changes to the Plans.  Within five (5) business days after
receipt of any proposed changes from Tenant, Landlord shall approve or reject
same and if rejecting same, shall state the reasons for such rejection, and
Landlord’s approval shall not be unreasonably withheld or delayed, except that
Landlord shall have complete discretion with regard to granting or withholding
approval of the portions of the changes to the extent the they would impact the
Building’s structure or systems, affect future marketability of the Premises or
Building or would be visible from the common facilities or exterior of the
Building.  Landlord shall, upon granting of any approval, notify Tenant of the
amount of additional cost arising therefrom, if any, which shall include
Landlord’s designated contractor’s Profit of ten percent (10%) (“Additional
Construction Cost”), which Tenant shall pay to Landlord upon demand, and the
amount of additional time required by Landlord to implement and complete said
changes.   Tenant reserves the right to approve the undertaking of such
subcontractor work within five (5) business days of the date Landlord provides
Tenant with the Additional Construction Cost.  If Tenant fails to notify
Landlord in writing that Tenant does not approve such contractor work, Tenant
shall be deemed to have approved same. Tenant hereby acknowledges that any
failure by Tenant to approve such subcontractor work may result in a delay in
completion of the Landlord’s Work.  In the event of a rejection by Landlord of
any proposed changes, Tenant may revise such changes and re-submit them pursuant
hereto.  No plans submitted to Landlord shall be considered to be Plans unless
they are submitted to Landlord signed and in proper and sufficient form for
Landlord to obtain all necessary permits and approvals to construct the Premises
in accordance with such Plans.  All change order requests and information
pertaining thereto shall be conveyed to Landlord by
                              , Tenant’s designated representative.

 

In the event Tenant desires any change in the Plans, Tenant shall submit to
Landlord together with the proposed changes, instructions to Landlord as to
whether to cease work or cease any segment of work while the change is in the
approval process or whether Landlord should continue constructing the Premises
in accordance with the Plans notwithstanding the proposed changes thereto.  In
the event no such instructions are given, Landlord shall continue constructing
the Premises in accordance with the Plans without regard to the proposed changes

 

--------------------------------------------------------------------------------


 

thereto.  If Landlord has stopped work, or some segment thereof at Tenant’s
request, Landlord shall not recommence same until Landlord receives written
instructions from Tenant authorizing the recommencement of such work.  Upon the
granting of any approval, Landlord shall notify Tenant of Landlord’s estimate of
the delay in completion that will be caused by such proposed revision of the
Plans.  In the event of a rejection by Landlord of a proposed revision, Tenant
may make changes to the proposed revision and resubmit it pursuant hereto.  Upon
receiving Landlord’s approval to any revision, Tenant shall, as soon thereafter
as practicable, but in no event in excess of five (5) business days, and
understanding that any delay in responding may cause delays in completion
substantially greater than the estimate given by Landlord, authorize the work
that Tenant desires by approving in writing the work and the cost thereof, and
submitting to Landlord signed revised Plans sufficient for Landlord to obtain
all necessary permits and approvals to construct the Premises in accordance with
such revised plans.  Upon the submission of such revised plans, such revised
plans shall become the Plans hereunder.

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

SPACE PLAN

 

[g255511km09i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

SPECIFICATIONS

 

PROPOSED TENANT IMPROVEMENTS FOR

BIO-KEY

300 Nickerson Road, Marlboro MA

6-3-2008

 

Referenced floor plan:

SP1 dated 5-9-2008

 

1. Demolition:

Remove all items required by new layout.

 

2. Interior Partitions:

New interior walls shall be constructed of 3-5/8” x 25 Ga. metal studs at 16”
O/C with 1/2” gypsum wallboard on both sides. Walls shall extend to 6” above the
ceiling grid.

New demising wall (and portions of existing walls which will become demising
walls) shall be full height.

 

3. Doors, Frames and Hardware:

Reuse existing doors, frames and hardware wherever possible. Provide new units
(to match existing) as required by new layout.  Side light windows shall be
installed adjacent to each new interior doorway (not to exceed a total of 3 side
light windows).

 

4. Ceilings:

Existing tiles and grid to remain and be repaired, with new suspended ceiling
system (to match adjacent areas) only as required by new layout.

 

5. Lighting:

 

Existing fixtures shall be reused. Provide new fixtures (to match existing) as
required by new layouts. Each room and area shall be individually switched.

 

6. Power:

Separate power and lighting circuits for this Tenant and provide “Emon Demon”
metering of all power/lighting panels.

 

7. HVAC:

Existing system diffusers and ductwork will be relocated, with new ductwork for
supplemental cooling, diffusers, controls & equipment as required by new
layout.  Current 2-ton and 3-ton HVAC units owned by Tenant and servicing
Tenant’s current QA labs to be redirected as follows (see attached diagram
Exhibit F-2):

 

· 3-ton: New QA labs (Rooms 1A & 1B)

· 2-ton: IT Network Room

· Current House HVAC will provide supplemental air to Rooms 1A and 1B

 

--------------------------------------------------------------------------------


 

8. Plumbing

No Work.

 

9. Floor Finishes:

Repair existing flooring damaged by demolition and new work

Provide base to match existing on new walls.

 

10. Paint:

Paint new walls, doors and frames to match existing.

 

11. Fire Protection:

Existing sprinkler system to be modified as required by new layout

 

12. Life Safety:

Modify existing fire alarm devices, emergency lighting and exit signs as
required by new layout.

 

13.           Electrical outlets

The following electrical outlets shall be installed (with Tenant contribution of
$3,000) as shown on the diagram attached as Exhibit F-3:

 

IT Room

 

· Four sets of 2 side-by-side 30amp outlets installed on combination of west and
north walls.

 

QA Labs

 

A.            Room 1A

 

· Two 20amp outlets installed on east wall (4 plugs per outlet)

· Five 20amp outlets installed west wall (new permanent wall between 1A & 1B) (4
plugs per outlet)

 

B.            Room 1B

 

· Five 20amp outlets installed east wall (new permanent wall between 1A & 1B) (4
plugs per outlet)

· Five 20amp outlets installed west wall (new permanent wall between 1B and
Training Room) (4 plugs per outlet)

 

Training Room

 

· Three 20amp outlets installed east wall (new permanent wall between 1B and
Training Room) (4 plugs per outlet)

 

14. Work not included:

Installation of telephone and computer wiring.

Furnishings including, but not limited to, open office work stations and
reception desk.

Security system.

 

END

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[g255511km11i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

[g255511km11i002.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF LETTER OF CREDIT

 

[Name of Financial Institution]

 

 

Irrevocable Standby

 

Letter of Credit

 

No.

 

 

Issuance Date:

 

 

Expiration Date:

 

 

Applicant:

 

 

Beneficiary

 

Normandy Nickerson Road, LLC

1776 On the Green

67 Park Place East

Morristown, NJ 07960

Attention:  Raymond P. Trevisan

   Principal, General Counsel

 

Ladies/Gentlemen:

 

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of 
                                         U.S. Dollars
($                                        ) available for payment at sight by
your draft drawn on us when accompanied by the following documents:

 

An original copy of this Irrevocable Standby Letter of Credit.

 

Beneficiary’s dated statement purportedly signed by an authorized signatory or
agent reading: “This draw in the amount of
                                             U.S. Dollars
($                        ) under your Irrevocable Standby Letter of Credit
No.                                          represents funds due and owing to
us pursuant to the terms of that certain lease by and between
                                            , as landlord, and
                          , as tenant, and/or any amendment to the lease or any
other agreement between such parties related to the lease.”

 

It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically renewed for a one year period upon the expiration date
set forth above and upon each anniversary of such date, unless at least 60 days
prior to such expiration date or applicable anniversary thereof, we notify you
in writing by certified mail return receipt requested or by recognized overnight
courier service, that we elect not to so renew this Irrevocable Standby Letter
of Credit.   In addition to the foregoing, we understand and agree that you
shall be entitled to draw upon this Irrevocable Standby Letter of Credit in
accordance with 1 and 2 above in the

 

--------------------------------------------------------------------------------


 

event that we elect not to renew this Irrevocable Standby Letter of Credit and,
in addition, you provide us with a dated statement purportedly signed by an
authorized signatory or agent of Beneficiary stating that the Applicant has
failed to provide you with an acceptable substitute irrevocable standby letter
of credit in accordance with the terms of the above referenced lease.  We
further acknowledge and agree that:  (a) upon receipt of the documentation
required herein, we will honor your draws against this Irrevocable Standby
Letter of Credit without inquiry into the accuracy of Beneficiary’s signed
statement and regardless of whether Applicant disputes the content of such
statement; (b) this Irrevocable Standby Letter of Credit shall permit partial
draws and, in the event you elect to draw upon less than the full stated amount
hereof, the stated amount of this Irrevocable Standby Letter of Credit shall be
automatically reduced by the amount of such partial draw; and (c) you shall be
entitled to transfer your interest in this Irrevocable Standby Letter of Credit
from time to time and more than one time without our approval and without
charge.  In the event of a transfer, we reserve the right to require reasonable
evidence of such transfer as a condition to any draw hereunder.

 

This Irrevocable Standby Letter of Credit is subject to the Uniform Customs and
Practice for Documentary Credits (1993 revision) ICC Publication No. 500.

 

We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.

 

All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at
                                                                                            
to the attention of
                                                                    .

 

 

Very truly yours,

 

 

 

 

 

[name]

 

[title]

 

--------------------------------------------------------------------------------